EXHIBIT 10.1
EXECUTION VERSION

THIRD AMENDMENT
This Third Amendment, dated as of June 16, 2014 (this “Amendment”), among
SOUTHERN STAR CENTRAL CORP. (the “Borrower”), ROYAL BANK OF CANADA, as a lender
and issuing lender (“RBC”), BANK OF AMERICA, N.A. (together with RBC, the
“Lenders”) and ROYAL BANK OF CANADA, as administrative agent (the
“Administrative Agent”).


W I T N E S S E T H:
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Revolving Credit Agreement, dated as of July 3, 2012, as amended
pursuant to the First Amendment thereto dated as of August 17, 2012 and the
Second Amendment thereto dated as of March 22, 2013 (as further amended from
time to time, the “Credit Agreement”);  
WHEREAS, the Borrower has requested that the Credit Agreement be amended to,
among other things, (i) decrease the aggregate Revolving Commitments thereunder
from $125,000,000 to $50,000,000, (ii) extend the Revolving Termination Date to
the earlier of (x) July 3, 2019 and (y) the date that is 60 days prior to the
maturity date of any other indebtedness of the Borrower or its Subsidiaries in
excess of $50.0 million, (iii) add provisions and definitions related to the
Borrower’s ability to request incremental commitments, (iv) replace the
Consolidated Capitalization Ratio described in Section 7.1(a) thereof with a
“consolidated total debt to consolidated EBITDA” ratio and (v) revise the
definition of Change of Control thereunder; and
WHEREAS, the Borrower, the Administrative Agent and the Required Lenders are
willing to agree to the requested amendments subject to the provisions of this
Amendment.
NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:
1.The Credit Agreement is, effective as of the Amendment Effective Date (as
defined below), hereby amended to (i) delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto, (ii) replace Schedule 1.1A
thereto with Schedule 1.1A attached as Exhibit B hereto and (iii) add Exhibits C
and D hereto as Exhibits G and H thereto, respectively.
2.Representations and Warranties. The Borrower and each Loan Party hereby
represent and warrant on and as of the Amendment Effective Date that (i) it is
legally authorized to enter into and has duly executed and delivered this
Amendment, (ii) no Default or Event of Default has occurred and is continuing
and (iii) each of the representations and warranties of each Loan Party set
forth in the Loan Documents are true and correct in all material respects
(except to the extent any such representation or warranty is qualified by
“materially”, “Material Adverse Effect” or a similar term, in which case such
representation and warranty is true and correct in all respects) on and as of
the Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects
(except to the extent any such representation or warranty is qualified by
“materially”, “Material Adverse Effect” or a similar term, in which case such
representation and warranty is true and correct in all respects) as of such
earlier date).
3.Effectiveness of Amendment. This Amendment shall become effective upon the
date on which the following conditions precedent have been satisfied or waived
(such date, the “Amendment Effective Date”).
(a)    The Administrative Agent shall have received counterparts to this
Amendment duly executed by the Borrower and the Lenders.


(b)    At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.


(c)    The Administrative Agent and the Lenders shall have received payment for
all expenses for which invoices have been presented at least one Business Day
prior to the Amendment Effective Date (including the reasonable fees and
expenses of legal counsel) required to be paid pursuant hereto and under the
Credit Agreement.    


(d)     (i) The Borrower shall have received at least $450,000,000 in gross
proceeds from the issuance by the Borrower of the Senior Notes due 2022, (ii)
the Borrower shall have commenced a tender offer in respect of the Senior Notes
and (iii) OpCo shall have received at least $100,000,000 in gross proceeds from
the incurrence of term loans under that certain Credit Agreement dated as of the
date hereof among OpCo, the lenders from time to time party thereto and Royal
Bank of Canada, as administrative agent therender, in each case on terms and
subject to conditions reasonably satisfactory to the Administrative Agent.
4.Continuing Effect; No Other Amendments or Consents. Except as expressly
provided herein, all of the terms and provisions of the Credit Agreement are and
shall remain in full force and effect. Each amendment provided for herein is
limited to the specific subsection of the Credit Agreement specified in Exhibit
A and shall not constitute a consent, waiver or amendment of, or an indication
of the Administrative Agent’s or the Lenders’ willingness to consent to any
action requiring consent under any other provisions of the Credit Agreement or
the same subsection for any other date or time period.
5.Expenses. The Borrower agrees to pay and reimburse the Administrative Agent
for all its reasonable out-of-pocket costs and expenses incurred in connection
with the preparation and delivery of this Amendment, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
6.Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties hereto.
7.Counterparts. This Amendment may be executed in any number of counterparts by
the parties hereto (including by facsimile and electronic (e.g. “.pdf”, or
“.tif”) transmission), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.
8.Interpretation; Capitalized Terms. This Agreement is a Loan Document for the
purposes of the Credit Agreement. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement.
9.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[Signature pages follow.]
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
SOUTHERN STAR CENTRAL CORP.


By:_____________________________
Name:
Title:


ROYAL BANK OF CANADA, as Administrative Agent


By:______________________________
Name:
Title:


ROYAL BANK OF CANADA, as an Existing Lender and Issuing Lender


By:______________________________
Name:
Title:


BANK OF AMERICA, N.A., as a Lender


By:_____________________________
Name:
Title:


Exhibit A


[ATTACHED]




EXECUTION VERSION



--------------------------------------------------------------------------------



$65,000,00050,000,000


REVOLVING CREDIT AGREEMENT
among
SOUTHERN STAR CENTRAL CORP.,
as Borrower,
The Several Lenders from Time to Time Parties Hereto,
and
ROYAL BANK OF CANADA,
as Administrative Agent
Dated as of July 3, 2012

--------------------------------------------------------------------------------




RBC CAPITAL MARKETS and U.S. BANK, NATIONAL ASSOCIATION,
RBC CAPITAL MARKETS and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as
Joint Lead Arrangers and Joint Bookrunners
U.S. BANK, NATIONAL ASSOCIATIONMERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as Syndication Agent
 

TABLE OF CONTENTS
Page
SECTION 1.
DEFINITIONS    1

1.1
Defined Terms    1

1.2
Other Definitional Provisions    2225

SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS    2326

2.1
Revolving Commitments    2326

2.2
Procedure for Revolving Loan Borrowing    2426

2.3
Commitment Fees, etc.    2426

2.4
Termination or Reduction of Revolving Commitments    2427

2.5
Optional Prepayments    2527

2.6
Conversion and Continuation Options    2527

2.7
Limitations on Eurodollar Tranches    2528

2.8
Interest Rates and Payment Dates    2628

2.9
Computation of Interest and Fees    2628

2.10
Inability to Determine Interest Rate    2629

2.11
Pro Rata Treatment and Payments    2729

2.12
Requirements of Law    2830

2.13
Taxes    2931

2.14
Indemnity    3335

2.15
Change of Lending Office    3335

2.16
Replacement of Lenders    3335

2.17
Defaulting Lenders    3436

2.18
Incremental Commitments    3537

SECTION 3.
LETTERS OF CREDIT    3638

3.1
L/C Sublimit    3638

3.2
Procedure for Issuance of Letter of Credit    3639

3.3
Fees and Other Charges    3739

3.4
L/C Participations    3739

3.5
Reimbursement Obligation of the Borrower    3840

3.6
Obligations Absolute    3941

3.7
Letter of Credit Payments    3941

3.8
Applications    3941

SECTION 4.
REPRESENTATIONS AND WARRANTIES    3942

4.1
Financial Condition    3942

4.2
No Change    4042

4.3
Existence; Compliance with Law    4042

4.4
Power; Authorization; Enforceable Obligations    4042

4.5
No Legal Bar    4043

4.6
Litigation    4143

4.7
No Default    4143

4.8
Ownership of Property; Liens    4143

4.9
Intellectual Property    4143

4.10
Taxes    4143

4.11
Federal Regulations    4144

4.12
Labor Matters    4144

4.13
ERISA    4244

4.14
Investment Company Act; Other Regulations    4244

4.15
Subsidiaries    4244

4.16
Use of Proceeds    4244

4.17
Environmental Matters    4245

4.18
Accuracy of Information, etc    4345

4.19
Security Documents    4346

4.20
Solvency    4346

4.21
OFAC    46

4.214.22
Senior Indebtedness    4346

SECTION 5.
CONDITIONS PRECEDENT    4446

5.1
Conditions to Initial Extension of Credit    4446

5.2
Conditions to Each Extension of Credit    4547

SECTION 6.
AFFIRMATIVE COVENANTS    4548

6.1
Financial Statements    4548

6.2
Certificates; Other Information    4649

6.3
Payment of Obligations    4750

6.4
Maintenance of Existence; Compliance    4850

6.5
Maintenance of Property; Insurance    4850

6.6
Inspection of Property; Books and Records; Discussions    4850

6.7
Notices    4851

6.8
Environmental Laws    4951

6.9
Additional Collateral, etc    4951

6.10
Maintenance of Ratings    4952

SECTION 7.
NEGATIVE COVENANTS    4952

7.1
Financial Condition Covenants    4952

7.2
Indebtedness and Issuance of Preferred Stock    5052

7.3
Liens    5153

7.4
Fundamental Changes    5255

7.5
Disposition of Property    5355

7.6
Restricted Payments    5356

7.7
Optional Payments and Modifications of Certain Debt Instruments    5558

7.8
Investments    5558

7.9
Transactions with Affiliates    5558

7.10
Sales and Leasebacks    5559

7.11
Swap Agreements    5559

7.12
Changes in Fiscal Periods    5659

7.13
Negative Pledge Clauses    5659

7.14
Clauses Restricting Subsidiary Distributions    5659

7.15
Lines of Business    5660

7.16
Designation of Restricted and Unrestricted Subsidiaries    5660

7.17
Sanctions    60

SECTION 8.
EVENTS OF DEFAULT    5761

SECTION 9.
THE AGENTS    5963

9.1
Appointment    5963

9.2
Delegation of Duties    5963

9.3
Exculpatory Provisions    5963

9.4
Reliance by Administrative Agent    6064

9.5
Notice of Default    6064

9.6
Non-Reliance on Agents and Other Lenders    6064

9.7
Indemnification    6165

9.8
Agent in Its Individual Capacity    6165

9.9
Successor Administrative Agent    6165

9.10
Arrangers and Syndication Agent    6265

SECTION 10.
MISCELLANEOUS    6266

10.1
Amendments and Waivers    6266

10.2
Notices    6367

10.3
No Waiver; Cumulative Remedies    6367

10.4
Survival of Representations and Warranties    6467

10.5
Payment of Expenses and Taxes    6468

10.6
Successors and Assigns; Participations and Assignments    6569

10.7
Adjustments; Set‑off    6771

10.8
Counterparts    6872

10.9
Severability    6872

10.10
Integration    6872

10.11
GOVERNING LAW    6972

10.12
Submission To Jurisdiction; Waivers    6973

10.13
Acknowledgements    6973

10.14
Releases of Guarantees and Liens    7074

10.15
Confidentiality    7074

10.16
WAIVERS OF JURY TRIAL    7175

10.17
USA Patriot Act    7175







SCHEDULES:
1.1A    Commitments
4.4    Consents, Authorizations, Filings and Notices
4.15    Subsidiaries
4.19(a)    UCC Filing Jurisdictions
7.2(d)    Existing Indebtedness
7.3(f)    Existing Liens
7.9    Transactions with Affiliates


EXHIBITS:
A    Form of Pledge Agreement
B    Form of Compliance Certificate
C    Form of Closing Certificate
D    Form of Assignment and Assumption
E    Form of Legal Opinion of Bingham McCutchen LLP
F    Form of U.S. Tax Compliance Certificate
G    Form of New Lender Supplement
H    Form of Increased Facility Activation Notice
 





REVOLVING CREDIT AGREEMENT (this “Agreement”), dated as of July 3, 2012, among
SOUTHERN STAR CENTRAL CORP., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”) and ROYAL BANK OF CANADA, as
administrative agent.
The parties hereto hereby agree as follows:
SECTION 1.    DEFINITIONS
1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus ½ of 1% and (c) the Eurodollar Rate that would be calculated as of such
day (or, if such day is not a Business Day, as of the next preceding Business
Day) in respect of a proposed Eurodollar Loan with a one-month Interest Period
plus 1.0%. Any change in the ABR due to a change in the Prime Rate, the Federal
Funds Effective Rate or such Eurodollar Rate shall be effective as of the
opening of business on the day of such change in the Prime Rate, the Federal
Funds Effective Rate or such Eurodollar Rate, respectively.
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.
“Administrative Agent”: Royal Bank of Canada, together with its affiliates, as
the arranger of the Commitments and as the administrative agent for the Lenders
under this Agreement and the other Loan Documents, together with any of its
successors.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.
“Agents”: the collective reference to the Administrative Agent and any other
agent identified on the cover page of this Agreement.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the amount of such Lender’s Revolving Commitment
then in effect or, if the Revolving Commitments have been terminated, the amount
of such Lender’s Revolving Extensions of Credit then outstanding.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: as defined in the preamble hereto.
“Applicable Margin”: for ABR Loans, 1.00% and for Eurodollar Loans, 2.00%,
provided, that on and after the first Pricing Grid Adjustment Date occurring
after the completion of the first full fiscal quarter of the Borrower after the
Closing Date, the Applicable Margin with respect to Revolving Loans, will be
determined pursuant to the Applicable Pricing Grid based on the ratings by
Moody’s and S&P assigned to the Senior Notes;
“Applicable Pricing Grid”: the table set forth below:
Unsecured Debt Rating (Moody’s/S&P)
Applicable Margin for Eurodollar Loans
Applicable Margin for ABR Loans
Baa2/BBB or better
1.50%
0.50%
Baa3/BBB-
1.75%
0.75%
Ba1/BB+
2.00%
1.00%
Ba2/BB
2.25%
1.25%
Less than Ba2/BB
2.75%
1.75%



For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Senior Notes’ ratings shall become
effective on the date (the “Pricing Grid Adjustment Date”) that is one Business
Day after an announcement or press release publicizing such change in the Senior
Notes’ ratings is made or released and shall remain in effect until the next
change to be effected pursuant to this paragraph. Additionally, for purposes of
determining the Applicable Margin, (i) if there is a rating differential of one
level between the ratings of Moody’s and S&P, the higher rating shall be deemed
to be in effect and (ii) if there is a rating differential of two or more levels
between the ratings of Moody’s and S&P, the lower rating shall be deemed to be
in effect.
“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.
“Approved Fund”: as defined in Section 10.6(b).
“Arrangers”: the Joint Lead Arrangers and Joint Bookrunners identified on the
cover page of this Agreement.
“Assignee”: as defined in Section 10.6(b).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.
“Available Cash Flow”: for any period, Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries minus the sum of the following, each determined for
such period on a consolidated basis:
(i) cash taxes paid by the Borrower and its Restricted Subsidiaries; plus
(ii) cash interest expense paid by the Borrower and its Restricted Subsidiaries
whether or not capitalized (including, without limitation, the interest
component of all payments associated with Capital Lease Obligations,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all
payments made or received pursuant to Swap Agreements); plus
(iii) Capital Expenditures of the Borrower and its Restricted Subsidiaries
(except to the extent financed by the incurrence of Indebtedness); plus
(iv) the aggregate principal amount of long-term Indebtedness repaid by the
Borrower and its Restricted Subsidiaries and the repayment by the Borrower and
any Restricted Subsidiary of any short-term Indebtedness that financed Capital
Expenditures referred to in clause (iii) above, excluding any such repayments
(x) under working capital facilities (except to the extent that such
Indebtedness so repaid was incurred to finance Capital Expenditures as described
in clause (iii) above) and (y) through a refinancing involving the incurrence of
new long-term Indebtedness.
“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.
“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Benefitted Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Revolving Loans hereunder.
“Business”: as defined in Section 4.17(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
“Calculation Date”: as defined in the definition of Fixed Charge Coverage Ratio.
“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Restricted Subsidiaries for
the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Restricted Subsidiaries.
“Capital Lease Obligations”: as to any Person, at the time any determination is
to be made, the amount of the liability as lessee in respect of a capital lease
that would at that time be required to be capitalized on a balance sheet in
accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.
“Cash Equivalents”: (a) United States dollars; (b) securities issued or directly
and fully guaranteed or insured by the United States government or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support of those securities) having maturities of not more
than six months from the date of acquisition; (c) certificates of deposit and
eurodollar time deposits with maturities of six months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding six months and
overnight bank deposits, in each case, with any domestic commercial bank having
capital and surplus in excess of $500,000,000 and a Thomson Bank Watch Rating of
“B” or better; (d) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clauses (b) and (c)
above entered into with any financial institution meeting the qualifications
specified in clause (c) above; (e) commercial paper having the highest rating
obtainable from Moody’s or S&P and in each case maturing within six months after
the date of acquisition; and (f) money market funds at least 95% of the assets
of which constitute Cash Equivalents of the kinds described in clauses (a)-(e)
above.
“Change of Control”: the occurrence of any of the following:
(i) the Permitted Investors shall cease to have the power to vote or direct the
voting of securities having a majority of the ordinary voting power for the
election of directors of the Borrower (determined on a fully diluted basis);
(ii) the board of directors of the Borrower shall cease to consist of a majority
of Continuing Directors;
(iii) a Specified Change of Control shall occur; or
(iv) the Borrower shall cease to own and control, of record and beneficially,
directly, 100% of each class of outstanding Capital Stock of OpCo free and clear
of all Liens (except Liens created by the Pledge Agreement);
provided that, notwithstanding the foregoing, in no event shall any Disposition
of Capital Stock (or the failure of the Borrower to own or control such Capital
Stock) in connection with any Permitted Sale Transaction constitute a Change of
Control (or otherwise require any consent or approval from any Lender or the
Administrative Agent or otherwise be restricted hereunder).
“Change of Control Triggering Event”: the occurrence of both a Change of Control
and a Ratings Decline.
“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is July 3, 2012.
“Code”: the Internal Revenue Code of 1986, as amended.
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.
“Commitment”: as to any Lender, the Revolving Commitment of such Lender.
“Commitment Fee Grid”: the table set forth below:
Revolving Facility Utilization
Commitment Fee Rate
<33.3%
0.50%
>33.3% and <66.6%
0.375%
>66.6%
0.250%



For the purposes of the Commitment Fee Grid, changes in the Commitment Fee Rate
resulting from changes in the Revolving Facility Utilization shall become
effective on the date after such change becomes effective and shall remain in
effect until the next change to be effected pursuant to this paragraph.
“Commitment Fee Rate”: as determined pursuant to the Commitment Fee Grid.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
"“Connection Income Taxes"”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capitalization Ratio”: for any period, the ratio of (a)
Consolidated Total Debt for such period to (b) Consolidated Total Capitalization
for such period.
“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of
(i)     an amount equal to any extraordinary loss plus any net loss realized by
the Borrower and its Restricted Subsidiaries in connection with an asset sale or
asset disposition, to the extent such losses were deducted in computing such
Consolidated Net Income; plus
(ii)     provision for taxes based on income or profits of the Borrower and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus
(iii)     Fixed Charges of such Person; plus
(iv)     depreciation, amortization (including amortization of intangibles but
excluding amortization of other prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (including impairment charges recorded in
connection with the application of Financial Accounting Standard No. 142
“Goodwill and other Intangibles” but excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) of the Borrower and its Restricted Subsidiaries for such period to the
extent that such depreciation, amortization and other non-cash expenses were
deducted in computing such Consolidated Net Income; plus
(v)     all extraordinary, unusual or non-recurring items of gain or loss, or
revenue or expense; provided, that the amounts referred to in this clause (v)
shall not, in the aggregate, exceed $10,000,000 for any fiscal year of the
Borrower; minus
(vi)    all extraordinary, unusual or non-recurring items of gain or revenue;
minus
(vii)    non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business,
Notwithstanding the foregoing, (a) amounts in clauses (i), (ii), (iv) and (v)
relating to any Restricted Subsidiary will be added to Consolidated Net Income
to compute Consolidated EBITDA only to the extent (and in the same proportion)
that the Net Income of such Restricted Subsidiary was included in calculating
Consolidated Net Income and only if a corresponding amount would be permitted at
the date of determination to be dividended to the Borrower by such Restricted
Subsidiary without any prior governmental approval (that has not been obtained)
and by operation of the terms of its charter and all judgments, decrees, orders,
statutes, rules and governmental regulations applicable to such Restricted
Subsidiary or its stockholders and (b) Consolidated EBITDA for the Borrower and
its Restricted Subsidiaries for the fiscal quarters ending June 30, 2013,
September 30, 2013 and December 31, 2013 shall be $32,400,000, $32,400,000 and
$32,400,000, respectively.
“Consolidated Leverage Ratio”: with respect to the Borrower and its Restricted
Subsidiaries for any four-quarter reference period, the ratio of Consolidated
Total Debt of the Borrower and its Restricted Subsidiaries as of the last day of
such period to Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for such period.
“Consolidated Net Income”: with respect to the Borrower and its Restricted
Subsidiaries for any period, the aggregate of the Net Income of the Borrower and
it Restricted Subsidiaries for such period, on a consolidated basis, determined
in accordance with GAAP; provided that (i) the Net Income (but not loss) of an
Unrestricted Subsidiary or that is accounted for by the equity method of
accounting will be included only to the extent of the amount of dividends or
distributions paid in cash to the Borrower or a Restricted Subsidiary thereof,
(ii) the Net Income of any Restricted Subsidiary will be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that Net Income is not at the date of determination
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, by operation of the terms of its charter or any
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, (iii) any unrealized non-cash
gains or losses or charges in respect of Swap Agreements (including those
resulting from the application of SFAS 133) will be excluded and (iv) the
cumulative effect of a change in accounting principles after the Closing Date
will be excluded.
“Consolidated Net Tangible Assets”: with respect to the Borrower and its
Restricted Subsidiaries at any date of determination, the aggregate amount of
Total Assets included in the Borrower’s most recent quarterly or annual
consolidated balance sheet prepared in accordance with GAAP less applicable
reserves reflected in such balance sheet, after deducting the following amounts:
(i) all current liabilities reflected in such balance sheet, and (ii) all
goodwill, trademarks, patents, unamortized debt discounts and expenses and other
like intangibles reflected in such balance sheet.
“Consolidated Net Worth”: at any date, the total of the amounts shown on the
consolidated balance sheet of the Borrower and it Restricted Subsidiaries
determined in accordance with GAAP, as of the end of the Borrower and it
Restricted Subsidiaries’ most recent fiscal quarter for which internal financial
statements are available prior to the taking of any action for the purpose of
which the determination is being made, as the sum of (1) the par or stated value
of all of the Borrower and its Restricted Subsidiaries’ outstanding Capital
Stock, (2) paid-in capital or capital surplus relating to such Capital Stock and
(3) any retained earnings or earned surplus less (A) any accumulated deficit and
(B) any amounts attributable to Disqualified Stock.
“Consolidated Total Capitalization”: the sum of (i) Consolidated Total Debt and
(ii) Consolidated Net Worth.
“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.
“Continuing Directors”: the directors of the Borrower on the ClosingThird
Amendment Effective Date, after giving effect to the transactions contemplated
hereby, and each other director, if, in each case, such other director
represents the interests of at least one of the Sponsors (or such director is
nominated for election by at least one of the Sponsors).
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Control Investment Affiliate”: as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies. For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.
“Controlling Interest”: an interest held by one or more Persons in another
Person, if (a) such Persons own directly or indirectly, beneficially or of
record, fifty percent (50%) or more of the outstanding Capital Stock of such
other Person, and (b) either (i) such Persons hold, directly or indirectly,
beneficially or of record, a majority of the outstanding Capital Stock in such
other Person; or (ii) such Persons possess, directly or indirectly, the power to
cause the direction of the management of such other Person, whether through
voting securities, by contract, control of the board of directors (or similar
governing body) or otherwise.
“Credit Party”: the Administrative Agent, the Issuing Lender or any other
Lender.
“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied, including, in any event, a “Default” under and as defined in the
Senior Note Indenture.
“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Revolving
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Revolving
Loans and participations in then outstanding Letters of Credit under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.
“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is 91 days after the date on
which the Revolving Loans mature; provided, however, that any Capital Stock that
would constitute Disqualified Stock solely because the holders thereof have the
right to require the Borrower to repurchase such Capital Stock upon the
occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if the terms of such Capital Stock provide that the Borrower
may not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption complies with Section 7.6 hereof.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Environmental Laws”: any and all foreign, federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to, or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under Section
414 of the Code.
“ERISA Event”: (a) the occurrence of any Reportable Event; (b) the failure of
any Group Member or ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, whether or not waived; (c) a determination that any Pension
Plan is, or is reasonably expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (d) the filing
pursuant to Section 412 of the Code or Section 302 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Pension Plan;
(e) the occurrence of any event or condition which would reasonably be expected
to constitute grounds under ERISA for the termination of, or the appointment of
a trustee to administer, any Pension Plan or the incurrence by any Group Member
or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Pension Plan, including but not limited to the imposition
of any Lien in favor of the PBGC or any Pension Plan; (f) the receipt by any
Group Member or any ERISA Affiliate from the PBGC or a Pension Plan
administrator of any notice relating to an intention to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan under Section 4042
of ERISA; (g) the failure by any Group Member or any of its ERISA Affiliates to
make any required contribution to a Multiemployer Plan pursuant to Sections 431
or 432 of the Code; (h) the incurrence by any Group Member or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Pension Plan or Multiemployer Plan; (i) the receipt by any Group Member
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from a Group Member or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is reasonably expected to be, Insolvent, in Reorganization, in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA), or terminated (within the meaning of Section 4041A of
ERISA); or (j) the failure by any Group Member or any of its ERISA Affiliates to
pay when due (after expiration of any applicable grace period) any installment
payment with respect to Withdrawal Liability under Section 4201 of ERISA.
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
“Eurodollar Base Rate”: for any Interest Period with respect to a Eurodollar
Loan, the rate per annum determined by the Administrative Agent at approximately
11:00 a.m. (London time), on the date that is two Business Days prior to the
commencement of such Interest Period by reference to the rate set by ICE
Benchmark Administration for deposits in Dollars (as set forth by any service
selected by the Administrative Agent that has been nominated by ICE Benchmark
Administration as an authorized information vendor for the purpose of displaying
such rates) for a period equal to such Interest Period; provided, however, that,
to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “Eurodollar Base Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the beginning of such
Interest Period.
“Eurodollar Base Rate”: (a) the rate of interest per annum, expressed on the
basis of a year of 360 days, determined by the Administrative Agent, which is
equal to the offered rate that appears on the page of the Reuters LIBOR01 screen
(or any successor thereto providing comparable rate quotations as may be
selected by the Administrative Agent) that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period, or (b) if the rates referenced in the preceding subsection (a) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest, expressed on a basis of 360 days at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Loan being made, continued or converted by
the Administrative Agent and with a term and amount comparable to such Interest
Period and principal amount of such Eurodollar Loan as would be offered by the
Administrative Agent’s London Branch to major banks in the offshore Dollar
market at their request at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period.
“Eurodollar Loans”: Revolving Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements



“Eurodollar Tranche”: the collective reference to Eurodollar Loans under the
Revolving Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Revolving Loans shall originally have been made on the same day).
“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Credit Party or required to be withheld or deducted from a payment to a Credit
Party, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Revolving Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Revolving Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.16), except to the extent
that, pursuant to Section 2.13, amounts with respect to such Taxes were payable
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in the Revolving Loan or Commitment, (ii) a direct or indirect
beneficial owner of Lender acquires an indirect beneficial interest in the
Revolving Loan or Commitment through such Lender, except to the extent that,
pursuant to Section 2.13, amounts with respect to such Taxes were payable to
such Lender immediately before such beneficial owner acquired the applicable
beneficial interest in the Revolving Loan or Commitment, or (iii) such Lender
changes its lending office or its residence or place of organization, except to
the extent that, pursuant to Section 2.13, amounts with respect to such Taxes
were payable to such Lender immediately before it changed its lending office or
its residence or place of organization, (c) Taxes attributable to such Credit
Party’s failure to comply with Section 2.13(f), (d) any U.S. Federal withholding
Taxes imposed under FATCA and (e) any backup withholding Tax that is required by
the Code to be withheld from amounts payable to a recipient that is a U.S.
Person.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and, any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a), if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Business Day as so published on the next succeeding
Business Day and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Effective Rate for such day shall be the average
rate charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.
“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.
“FERC”: as defined in Section 1.2(c).
“Fixed Charge Coverage Ratio”: with respect to the Borrower and its Restricted
Subsidiaries for any four-quarter reference period, the ratio of the
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for such
period to the Fixed Charges of the Borrower and its Restricted Subsidiaries for
such period. In the event that the Borrower or Restricted Subsidiaries incurs,
assumes, guarantees, repays, repurchases or redeems any Indebtedness (other than
ordinary working capital borrowings) or issues, repurchases or redeems any
Disqualified Stock or preferred stock subsequent to the commencement of the
applicable four-quarter reference period and on or prior to the date on which
the event for which the calculation of the Fixed Charge Coverage Ratio is made
occurs (the “Calculation Date”), then the Fixed Charge Coverage Ratio will be
calculated giving pro forma effect to such incurrence, assumption, guarantee,
repayment, repurchase or redemption of Indebtedness, or such issuance,
repurchase or redemption of Disqualified Stock or preferred stock, and the use
of proceeds therefrom, as if the same had occurred at the beginning of such
period.
In addition, for purposes of calculating the Fixed Charge Coverage Ratio:
(i)     acquisitions that have been made by the Borrower or any of its
Restricted Subsidiaries, including through mergers or consolidations and
including any related financing transactions, subsequent to the commencement of
the applicable four quarter reference period and on or prior to the Calculation
Date will be given pro forma effect as if they had occurred on the first day of
such period and Consolidated EBITDA for such reference period will be calculated
on a pro forma basis in accordance with Regulation S-X under the Securities Act
including any pro forma expense and cost reductions that have occurred or are
reasonably expected to occur, in the reasonable judgment of the chief financial
officer or chief accounting officer of the Borrower (regardless of whether those
cost savings or operating improvements could then be reflected in pro forma
financial statements in accordance with Regulation S-X promulgated under the
Securities Act of 1933 or any other regulation or policy of the SEC related
thereto);
(ii)     the Consolidated EBITDA attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, will be excluded; and
(iii)     the Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, will be excluded, but only to the extent that the
obligations giving rise to such Fixed Charges will not be obligations of the
Borrower or any of its Restricted Subsidiaries following the Calculation Date.
“Fixed Charges”: with respect to the Borrower and its Restricted Subsidiaries
for any period, the sum, without duplication, of:
(i)     the consolidated interest expense of the Borrower and its Restricted
Subsidiaries for such period, whether paid or accrued (including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, commissions, discounts and other fees and charges incurred in
respect of letter of credit or bankers’ acceptance financings), and net of the
effect of all payments made or received pursuant to Swap Agreements incurred
with respect to Indebtedness; plus
(ii)     the consolidated interest of the Borrower and its Restricted
Subsidiaries that was capitalized during such period; plus
(iii)     any interest expense on Indebtedness of another Person that is
guaranteed by the Borrower or one of its Restricted Subsidiaries or secured by a
Lien on assets of the Borrower or one of its Restricted Subsidiaries (whether or
not such guarantee or Lien is called upon); plus
(iv)     all dividends, whether paid or accrued and whether or not in cash, on
any series of Disqualified Stock or preferred stock of such Person or any of its
Restricted Subsidiaries, other than dividends on equity interests payable solely
in Capital Stock of the Borrower (other than Disqualified Stock) or to the
Borrower or a Restricted Subsidiary of the Borrower.
“Funded Status”: as defined in Section 4.13.
“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
“GAAP”: generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
have been approved by a significant segment of the accounting profession.
“Governmental Authority”: any nation or government or any state or other
political subdivision thereof, including any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government.
“Group Members”: the collective reference to the Borrower and its Subsidiaries.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
“Increased Facility Activation Date”: any Business Day on which any Lender shall
execute and deliver to the Administrative Agents an Increased Facility
Activation Notice pursuant to Section 2.18.
“Increased Facility Activation Notice”: a notice substantially in the form of
Exhibit H.
“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of credit
or surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses (a)
through (g) above, (i) all obligations of the kind referred to in clauses (a)
through (h) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) for the purposes of Section 8(e) only, all obligations of such Person in
respect of Swap Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.; provided that until the date that is sixty (60)
days following the Third Amendment Effective Date, for purposes of this
definition, where on or before such date such Person has made irrevocable
payment or irrevocable notice of such payment for any principal or interest in
respect of the Senior Registered Notes or the Senior Unregistered Notes that is
owed or would be owed through the date of maturity or redemption of the Senior
Registered Notes or the Senior Unregistered Notes, to the extent the aggregate
amount of unrestricted cash and Cash Equivalents of such Person is at least
equal to such amount, the principal amount outstanding under the Senior
Registered Notes and the Senior Unregistered Notes, as applicable, shall not be
considered “Indebtedness” for purposes of this definition.
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a) above, Other Taxes.
“Insolvent”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
“Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
March, June, September and December (or, if an Event of Default is in existence,
the last Business Day of each calendar month) to occur while such Revolving Loan
is outstanding and the final maturity date of such Revolving Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, and (c) as to any Eurodollar Loan having an Interest
Period longer than three months, each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six (or, if agreed to by
all Lenders under the Revolving Facility, nine or twelve) months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six (or, if agreed to by all
Lenders under the Revolving Facility, nine or twelve) months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:
(i)     if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)     the Borrower may not select an Interest Period under the Revolving
Facility that would extend beyond the Revolving Termination Date;
(iii)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
(iv)     the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Revolving Loan.
“Investments”: with respect to any Person, all direct or indirect investments by
such Person in other Persons (including Affiliates) in the forms of loans
(including Guarantee Obligations or other obligations), advances or capital
contributions (excluding (x) commission, travel and similar advances to officers
and employees made in the ordinary course of business and (y) advances to
customers in the ordinary course of business that are recorded as accounts
receivable on the balance sheet of the lender), purchases or other acquisitions
for consideration of Indebtedness, Capital Stock or other securities, together
with all items that are or would be classified as investments on a balance sheet
prepared in accordance with GAAP. If the Borrower or any Restricted Subsidiary
of the Borrower sells or otherwise disposes of any Capital Stock of any direct
or indirect Restricted Subsidiary of the Borrower such that, after giving effect
to any such sale or disposition, such Person is no longer a Subsidiary of the
Borrower, the Borrower will be deemed to have made an Investment on the date of
any such sale or disposition in an amount equal to the fair market value of the
Capital Stock of such Restricted Subsidiary not sold or disposed of in an amount
determined as provided in the final paragraph of Section 7.6 hereof.
“IRS”: the United States Internal Revenue Service.
“Issuing Lender”: each of Royal Bank of Canada and any other Revolving Lender
approved by the Administrative Agent and the Borrower that has agreed in its
sole discretion to act as an “Issuing Lender” hereunder, or any of their
respective affiliates, in each case in its capacity as issuer of any Letter of
Credit. Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.
“L/C Borrowing”: an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed by the Borrower on the date when
made or refinanced.
“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of Unreimbursed Amounts (including all L/C Borrowings).
“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.
“L/C Sublimit”: $10,000,000.
“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.
“Lenders”: as defined in the preamble hereto.
“Letters of Credit”: as defined in Section 3.1(a).
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
“Loan Documents”: this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.
“Loan Parties”: each Group Member that is a party to a Loan Document.
“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders hereunder or thereunder.
“Materials of Environmental Concern”: any gasoline, petroleum (including crude
oil or any fraction thereof) or petroleum products, asbestos, polychlorinated
biphenyls, urea-formaldehyde insulation, and any hazardous or toxic substances,
materials or wastes, defined or regulated as such in or under any Environmental
Law.
“Measurement Date”: March 31April 1, 20122014.
“Moody’s”: Moody’s Investors Service, Inc.
“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.
“Net Income”: with respect any Person, the net income (loss) of such Person,
determined in accordance with GAAP and before any reduction in respect of
preferred stock dividends, excluding, however, (i) any gain (but not loss),
together with any related provision for taxes on such gain (but not loss),
realized in connection with (A) any asset sale or asset disposition or (B) the
disposition of any securities by such Person or any of its Subsidiaries or the
extinguishment of any Indebtedness of such Person or any of its Subsidiaries and
(ii) any extraordinary gain (but not loss), together with any related provision
for taxes on such extraordinary gain (but not loss).
“New Lender”: as defined in Section 2.18.
“New Lender Supplement”: as defined in Section 2.18.
“New Senior Notes”: the 5.125% Senior Notes due 2022 issued by the Borrower
pursuant to the New Senior Notes Indenture.
“New Senior Notes Indenture”: the Indenture dated as of June 16, 2014 entered
into by the Borrower in connection with the issuance of the New Senior Notes,
together with all instruments and other agreements entered into by the Borrower
in connection therewith.
“Non-Consenting Lender”: as defined in Section 2.16.
“Non-Recourse Debt”: Indebtedness (i) as to which neither the Borrower nor any
of its Restricted Subsidiaries (A) provides credit support of any kind
(including undertaking, agreement or instrument that would constitute
Indebtedness), (B) is directly indirectly liable (as a guarantor or otherwise)
or (C) is the lender, (ii) no default with respect to which (including any
rights that the holders of the Indebtedness may have to take enforcement action
against an Unrestricted Subsidiary) would permit (upon notice, lapse of time or
both) holder of any other Indebtedness (other than the Revolving Loans) of the
Borrower or any of its Restricted Subsidiaries to declare a default on such
other Indebtedness or cause the payment thereof to accelerated or payable prior
to its stated maturity and (iii) as to which the lenders or other credit
providers have been notified in writing that they will not have any recourse to
the stock assets of the Borrower or any of its Restricted Subsidiaries.  
“Non-U.S. Lender”: (a) if the Borrower is a U.S. Person, a Lender, with respect
to the Borrower, that is not a U.S. Person, and (b) if the Borrower is not a
U.S. Person, a Lender, with respect to the Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
“Notes”: the collective reference to any promissory note evidencing Revolving
Loan.
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Revolving Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Revolving Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements, any affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Swap Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.
“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.
“OpCo”: Southern Star Central Gas Pipeline, Inc., the wholly owned direct
operating Subsidiary of the Borrower.
“OpCo Capitalization Ratio”: foras at any perioddate, the ratio of (a)
Consolidated Total Debt attributable solely to OpCo foron such perioddate to (b)
OpCo Total Capitalization foron such perioddate.
“OpCo Credit Agreement”: that certain Credit Agreement dated as of June 16,
2014, among OpCo, each lender from time to time party thereto and Royal Bank of
Canada, as administrative agent.
“OpCo Notes”: the 6.00% Senior Notes due 2016 issued by OpCo pursuant to the
OpCo Notes Indenture.
“OpCo Notes Indenture”: the Indenture dated as of April 13, 2006 entered into by
OpCo in connection with the issuance of the OpCo Notes, together with all
instruments and other agreements entered into by OpCo in connection therewith.
“OpCo Total Capitalization”: the sum of (i) Consolidated Total Debt and (ii)
Consolidated Net Worth, in each case, attributable solely to OpCo .
“Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising solely from such
Credit Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Revolving Loan or Loan
Document).
“Other Taxes”: all present or future stamp, court, or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.16).
“Participant”: as defined in Section 10.6(c).
“Participant Register”: as defined in Section 10.6(c).
“Patriot Act”: as defined in Section 10.17.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to ERISA
any any successor entity performing similar functions.
“Pension Plan”: any Plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA.
“Permitted Business”: means the lines of business conducted by the Borrower and
its Restricted Subsidiaries on the Measurement Date and any business incidental
or reasonably related thereto or which is a reasonable extension thereof as
determined in good faith by the Borrower’s Board of Directors and set forth in
an officer’s certificate delivered to the Administrative Agent.
“Permitted Investments”: any of the following:
(i) any Investment in the Borrower or in a Restricted Subsidiary of the
Borrower;
(ii) any Investment in Cash Equivalents;
(iii) any Investment by the Borrower or any Subsidiary of the Borrower in a
Person, if as a result of such Investment (A) such Person becomes a Restricted
Subsidiary of the Borrower or (B) such Person is merged, consolidated or
amalgamated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, the Borrower or a Restricted Subsidiary of the
Borrower;
(iv) any Investment made as a result of the receipt of non-cash consideration
from an asset sale; provided that the value of such non-cash consideration does
not exceed 25% of the fair market value of the assets sold or transferred in
such asset sale;
(v) any acquisition of assets solely in exchange for the issuance of Capital
Stock (other than Disqualified Stock) of the Borrower;
(vi) any Investments received (A) in satisfaction of judgments or in compromise
or resolution of obligations of trade creditors or customers that were incurred
in the ordinary course of business, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer or (B) as a result of a foreclosure by the Borrower
or any of its Restricted Subsidiaries with respect to any secured Investment in
default;
(vii) any Investment consisting of a guarantee permitted under Section 7.2
hereof;
(viii) obligations under Swap Agreements permitted to be incurred under Section
7.2 or 7.11 hereof;
(ix) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;
(x) loans or advances to employees made in the ordinary course of business
consistent with past practices of the Borrower or any of its Restricted
Subsidiaries not to exceed $5.0 million at any one time outstanding;
(xi) Investments existing on April 16, 2008; and
(xii) other Investments in any Person having an aggregate fair market value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (xii) that are at the time outstanding, not to
exceed the greater of (a) $30.050.0 million or (b) 5.0% of Consolidated Net
Tangible Assets of the Borrower.
“Permitted Investors”: the collective reference to the Sponsors and their
respective Control Investment Affiliates.
“Permitted Refinancing Indebtedness”: any Indebtedness of the Borrower or any of
its Subsidiaries issued in exchange for, or the net proceeds of which are used
to extend, refinance, renew, replace, defease or refund other Indebtedness of
the Borrower or any of its Subsidiaries (other than intercompany Indebtedness);
provided that (i) the principal amount (or accreted value, if applicable) of
such Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness extended, refinanced,
renewed, replaced, defeased or refunded (plus all accrued interest on the
Indebtedness and the amount of all expenses and premiums incurred in connection
therewith); (ii) such Permitted Refinancing Indebtedness has a final maturity
date equal to or later than the final maturity date of, and has a weighted
average life to maturity equal to or greater than the weighted average life to
maturity of, the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded; (iii) if the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded is subordinated in right of payment to
the Notes, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; (iv) such Permitted
Refinancing Indebtedness is incurred either by the Borrower or by the Subsidiary
that is the obligor on the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded; (v) no Default or Event of Default exists on the
date of issuance of such Permitted Refinancing Indebtedness and (vi) such
Permitted Refinancing Indebtedness is not guaranteed by any Person that is not a
guarantor of all of the Obligations.
“Permitted Sale Transaction”: a sale, transfer or similar transaction pursuant
to which all or substantially all of the outstanding Capital Stock in the
Borrower are directly or indirectly Disposed of and transferred to a Successor
Sponsor on a one-time basis, whereupon such Successor Sponsor shall become the
Sponsor for purposes of this Agreement; provided that no more than one Permitted
Sale Transaction shall be permitted to be consummated prior to the Revolving
Termination Date; provided further that at all times following the consummation
of any such sale or similar transaction (except as described in clauses (c) and
(d) below), (a) for twelve (12) months following the consummation of any such
sale or similar transaction, day-to-day management of the Borrower continues to
be conducted by the members of management as of the date of such transaction,
(b) fifty percent (50%) or more of the Capital Stock in the Successor Sponsor is
held by Persons who are Qualified Owners, (c) the Administrative Agent shall
have received all documentation and other information about the Successor
Sponsor that have been requested by Administrative Agent (either on its behalf
or on behalf of any Lender) that Administrative Agent or any Lender shall have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act and (d) as of the effective date of any such sale or similar
transaction, the Successor Sponsor shall certify to the Administrative Agent for
the benefit of the Lenders that, the representations and warranties contained in
Section 4.21 shall be true and correct in all material respects on and as of
such effective date. Any failure to comply with clauses (a) through (e) above
shall result in such sale or similar transaction being deemed a Change of
Control.
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
(i) any employee welfare benefit plan (as defined in Section 3(1) of ERISA) in
respect of which any Group Member is an “employer” as defined in Section 3(5) of
ERISA, and (ii) any employee pension benefit plan (as defined in Section 3(2) of
ERISA but excluding any Multiemployer Plan) in respect of which any Group Member
is an “employer” as defined in Section 3(5) of ERISA and, with respect to any
such plans that are Pension Plans, in respect of which any Group Member or any
ERISA Affiliate is (or, if such Plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pledge Agreement”: the Pledge Agreement to be executed and delivered by the
Borrower, substantially in the form of Exhibit A.
“Pricing Grid Adjustment Date”: as defined in the Applicable Pricing Grid.
“Prime Rate”: the rate of interest per annum publicly announced from time to
time by the Royal Bank of Canada as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by the Royal Bank of Canada in connection with extensions of
credit to debtors).
“Projections”: as defined in Section 6.2(c).
“Properties”: as defined in Section 4.17(a).
“Qualified Owner”: a transferee that is not an Affiliate of the Sponsor (a)
which itself or through any one of its Affiliates either (i) has a rating of
Baa2 or higher from Moody’s or a rating of BBB or higher from S&P (or such other
ratings approved by the Required Lenders) or (ii) has a tangible net worth (or
equivalent membership or partner capital) of not less than five hundred million
Dollars ($500,000,000), (b) for which the Administrative Agent shall have
received all documentation and other information with respect thereto that been
requested by Administrative Agent (either on its behalf or on behalf of any
Lender) that the Administrative Agent or any Lender shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, (c) which, as of the effective date of any applicable transfer certifies to
the Administrative Agent for the benefit of the Lenders that, the
representations and warranties contained in Section 4.21 shall be true and
correct in all material respects on and as of such effective date and (d) is in
compliance with all Requirements of Law (including, for the avoidance of doubt,
FERC) applicable to such Person.
“Ratings Decline”: the rating of the Senior Notes by either Moody’s or S&P shall
be decreased by one or more gradations (including gradations within the rating
categories as well as between categories) within 60 days after the earlier of:
(i) the date of public notice of the occurrence of a Change of Control or (ii)
public notice of the intention of the Borrower to effect a Change of Control
(which 60-day period shall be extended so long as the rating of the Senior Notes
is under publicly announced consideration for possible downgrade by either
Moody’s or S&P).
“Register”: as defined in Section 10.6(b).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived pursuant to DOL Reg. Section 4043, or
any successor thereto.
“Required Lenders”: at any time, the holders of more than 50% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding; provided
that any time there are two or morefewer Lenders, the Required Lenders shall
consist of at least twosuch Lenders which are not Affiliates; provided further
that the Revolving Commitment of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
“Requirements of Law”: as to any Person, the Certificate of Incorporation and
By‑Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.
“Restricted Investment”: any Investment other than a Permitted Investment.
“Restricted Payments”: as defined in Section 7.6.
“Restricted Subsidiary”: any Subsidiary of the Borrower other than any
Unrestricted Subsidiary.
“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof (including any additional amounts committed under the Revolving Facility
in accordance with Section 2.18). The original amount of the Total Revolving
Commitments is $65,000,000as of the Third Amendment Effective Date is
$50,000,000.
“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.
“Revolving Facility”: each of the Revolving Commitments and the extensions of
credit made thereunder.
“Revolving Facility Utilization”: the ratio (expressed as a percentage) of the
Total Revolving Extensions of Credit at such time to the Total Revolving
Commitments.
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.
“Revolving Loans”: as defined in Section 2.1(a).
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis. Notwithstanding the foregoing, in the case of Section 2.17 when a
Defaulting Lender shall exist, Revolving Percentages shall be determined without
regard to any Defaulting Lender’s Revolving Commitment.
“Revolving Termination Date”: the earlier of (a) July 3, 20162019 and (b) the
date that is 9160 days prior to the maturity date of any other Indebtedness for
borrowed money of the Borrower or its Subsidiaries in excess of $50,000,000.
“S&P”: Standard & Poor’s Ratings Services.
“Sanction(s)”: any international economic sanction administered or enforced by
OFAC, Her Majesty’s Treasury, the Department of Foreign Affairs and
International Trade (Canada) or any other relevant similar sanctions authority.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Security Documents”: the collective reference to the Pledge Agreement and all
other security documents hereafter delivered to the Administrative Agent
granting a Lien on any property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document.
“Senior Notes”: The Senior Registered Notes and the, Senior Unregistered Notes
and New Senior Notes.
“Senior Notes Indentures”: The Senior Registered Notes Indenture and, the Senior
Unregistered Notes Indenture and the New Senior Notes Indenture.
“Senior Registered Notes”: the 6.75% Senior Registered Notes due 2016 issued by
the Borrower pursuant to the Senior Registered Notes Indenture.
“Senior Registered Notes Indenture”: the Indenture dated as of April 13, 2006
entered into by the Borrower in connection with the issuance of the Senior
Registered Notes, together with all instruments and other agreements entered
into by the Borrower in connection therewith.
“Senior Unregistered Notes”: the 6.75% Senior Unregistered Notes due 2016 issued
by the Borrower pursuant to the Senior Unregistered Notes Indenture.
“Senior Unregistered Notes Indenture”: the Indenture dated as of April 16, 2008
entered into by the Borrower in connection with the issuance of the Senior
Unregistered Notes, together with all instruments and other agreements entered
into by the Borrower in connection therewith.
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
“Specified Change of Control”: a “Change of Control Triggering Event” as defined
in the Senior Notes Indentures (or any similar documentation related to any
Permitted Refinancing Indebtedness).
“Specified Swap Agreement”: any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by the Borrower and any
Person that is a Lender or an affiliate of a Lender at the time such Swap
Agreement is entered into.
“Sponsors”: Morgan Stanley Infrastructure Partners and GE Energy Financial
ServicesInc.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
“Successor Sponsor”: a transferee, the Controlling Interest in which is owned,
beneficially and of record, by Qualified Owners.
“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.
“Syndication Agent”: the Syndication Agent identified on the cover page of this
Agreement.
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Third Amendment”: the Third Amendment to the Credit Agreement dated as of June
16, 2014, among the Borrower, Royal Bank of Canada and Bank of America, N.A., as
lenders, and Royal Bank of Canada, as the administrative agent.
“Third Amendment Effective Date”: the effective date of the Third Amendment,
which date is June 16, 2014.
“Total Assets”: with respect to the Borrower and its Restricted Subsidiaries for
any period, the total assets of the Borrower and it Restricted Subsidiaries on a
consolidated basis determined in accordance with GAAP, as shown on the most
recently available consolidated balance sheet of the Borrower and its Restricted
Subsidiaries for such period.
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.
“Transferee”: any Assignee or Participant.
“Type”: as to any Revolving Loan, its nature as an ABR Loan or a Eurodollar
Loan.
“United States”: the United States of America.
“Unreimbursed Amount”: as defined in Section 3.5.
“Unrestricted Subsidiary”: any Subsidiary of the Borrower that is formed after
the Closing Date which the Borrower designates as an Unrestricted Subsidiary in
a written notice to the Administrative Agent; provided that (i) such Subsidiary
has no Indebtedness other than Non-Recourse Debt; (ii) such Subsidiary is not
party to any agreement, contract, arrangement or understanding with the Borrower
or any Restricted Subsidiary of the Borrower unless the terms of any such
agreement, contract, arrangement or understanding are no less favorable to the
Borrower or such Restricted Subsidiary than those that might be obtained at the
time from Persons who are not Affiliates of the Borrower; (iii) such Subsidiary
is a Person with respect to which neither the Borrower nor any of its Restricted
Subsidiaries has any direct or indirect obligation (A) to subscribe for
additional Capital Stock or (B) to maintain or preserve such Person’s financial
condition or to cause such Person to achieve any specified levels of operating
results; (iv) such Subsidiary has not guaranteed or otherwise directly or
indirectly provided credit support for any Indebtedness of the Borrower or any
of its Restricted Subsidiaries and (iv) immediately after giving effect to such
designation, the Borrower will be in compliance with Section 7.1 calculated on a
pro forma basis as of the end of the quarter most recently ended prior to the
date of such designation for which financial statements have been delivered
pursuant to Section 6.1.
Any such designation by the Borrower of a Subsidiary of the Borrower as an
Unrestricted Subsidiary shall be evidenced to the Administrative Agent by filing
with the Administrative Agent a certified copy of a resolution of the board of
directors giving effect to such designation and an officer’s certificate
certifying that such designation complied with the foregoing conditions and was
permitted by Section 7.6 hereof. If, at any time, any Unrestricted Subsidiary
would fail to meet the foregoing requirements as an Unrestricted Subsidiary, it
will thereafter cease to be an Unrestricted Subsidiary for purposes of this
Agreement and any Indebtedness of such Subsidiary shall be deemed to be incurred
by a Restricted Subsidiary of the Borrower as of such date (and, if such
Indebtedness is not permitted to be incurred as of such date under Section 7.2
hereof, the Borrower will be in default of such covenant).
“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate”: as defined in Section 2.13(f)(ii)(B)(3).
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
1.2    Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to (ix) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (iiy) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof), (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (v) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time.
(c) All accounting and reporting policies contained herein conform with
accounting principles generally accepted in the United States. The financial
information contained herein has been prepared in accordance with rules and
regulations of the SEC. The Borrower maintains its accounting records subject to
GAAP, and the Borrower is not itself directly subject to the Federal Energy
Regulatory Commission’s (“FERC”) Uniform System of Accounts (“USofA”) under the
Natural Gas Act, as amended (the “NGA”). OpCo is a “natural-gas company” subject
to accounting regulation (among other matters) under the NGA. As with
essentially all natural-gas companies, OpCo’s transmission, storage, and related
activities are subject to regulation by the FERC and, as such, rates and charges
for the transportation of natural gas in interstate commerce, the extension,
enlargement or abandonment of jurisdictional facilities, and its accounting,
among other things, are subject to regulation. OpCo maintains its accounting
records subject to FERC’s USofA.
(d) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS
2.1    Revolving Commitments. (a) Subject to the terms and conditions hereof,
each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the L/C Obligations
then outstanding, does not exceed the amount of such Lender’s Revolving
Commitment. During the Revolving Commitment Period the Borrower may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.6.
(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.
2.2    Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 11:00
A.M., New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of ABR Loans) (provided that any
such notice of a borrowing of ABR Loans under the Revolving Facility to finance
payments required by Section 3.5 may be given not later than 10:00 A.M., New
York City time, on the date of the proposed borrowing), specifying (i) the
amount and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing
Date and (iii) in the case of Eurodollar Loans, the respective amounts of each
such Type of Revolving Loan and the respective lengths of the initial Interest
Period therefor. Any Revolving Loans made on the Closing Date shall initially be
ABR Loans and, unless otherwise agreed by the Administrative Agent in its sole
discretion, no Revolving Loan may be made as, converted into or continued as a
Eurodollar Loan having an Interest Period in excess of one month prior to the
date that is thirty (30) days after the Closing Date. Each borrowing under the
Revolving Commitments shall be in an amount equal to (x) in the case of ABR
Loans, $1,000,000 or a whole multiple of $100,000 in excess thereof (or, if the
then aggregate Available Revolving Commitments are less than $1,000,000, such
lesser amount) and (y) in the case of Eurodollar Loans, $1,000,000 or a whole
multiple of $100,000 in excess thereof. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof. Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account of the Borrower on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.
2.3    Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender (other than a
Defaulting Lender) a commitment fee for the period from and including the
Closing Date to the last day of the Revolving Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on each Fee Payment Date, commencing on the first such date
to occur after the date hereof.
(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
2.4    Termination or Reduction of Revolving Commitments. The Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments. Any such reduction shall be in an amount equal
to $1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.
2.5    Optional Prepayments. The Borrower may at any time and from time to time
prepay the Revolving Loan, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.14. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of ABR
Loans) accrued interest to such date on the amount prepaid. Partial prepayments
of Revolving Loans shall be in an aggregate principal amount of $1,000,000 or a
whole multiple thereof.
2.6    Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 11:00 A.M., New
York City time, on the Business Day preceding the proposed conversion date,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing and the Required
Lenders have determined in their sole discretion not to permit such conversions.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof.
(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Revolving Loans, provided that no
Eurodollar Loan may be continued as such (i) when any Event of Default has
occurred and is continuing and the Required Lenders have determined in their
sole discretion not to permit such continuations or (ii) if an Event of Default
specified in clause (i) or (ii) of Section 8(f) with respect to the Borrower is
in existence, and provided, further, that if the Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso such Revolving Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
2.7    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $100,000
in excess thereof and (b) no more than ten Eurodollar Tranches shall be
outstanding at any one time.
2.8    Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.
(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.
(c) (i) If all or a portion of the principal amount of any Revolving Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Revolving Loans and
Reimbursement Obligations (whether or not overdue) shall bear interest at a rate
per annum equal to (x) in the case of the Revolving Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans under the Revolving Facility plus 2%, and (ii) if all or
a portion of any interest payable on any Revolving Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans under the Revolving Facility plus 2%, in each case,
with respect to clauses (i) and (ii) above, from the date of such non‑payment
until such amount is paid in full (as well after as before judgment); provided
that this clause (c) shall not apply to any Event of Default that has been
waived by the Lenders pursuant to Section 10.1.
(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.
2.9    Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Revolving Loan resulting
from a change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.8(a).
2.10    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or
(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Revolving Loans during such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the Revolving Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Revolving Loans under the Revolving Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as ABR Loans and (z) any outstanding Eurodollar Loans under the
Revolving Facility shall be converted, on the last day of the then-current
Interest Period, to ABR Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans under the Revolving Facility
shall be made or continued as such, nor shall the Borrower have the right to
convert Revolving Loans under the Revolving Facility to Eurodollar Loans.
2.11    Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Revolving Percentages of the relevant Lenders.
(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.
(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 9.7. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.
(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the Revolving Facility, on demand, from the Borrower.
(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.
(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.11(d), 2.11(e), 2.13(e), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Lender to satisfy such Lender’s obligations
to it under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
2.12    Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
(i) shall subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes and (B) Taxes described in clauses (b) through (e) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate; or
(iii) shall impose on such Lender any other condition (other than Taxes);
and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Revolving Loans or issuing or participating in Letters of Credit, or to reduce
any amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender or such other Credit Party, upon its
demand, any additional amounts necessary to compensate such Lender or such other
Credit Party for such increased cost or reduced amount receivable. If any Lender
or such other Credit Party becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.
(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity requirements (whether or not having the force of law) from
any Governmental Authority made subsequent to the date hereof shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.
(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.
(d) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Revolving Loans and all
other amounts payable hereunder.
2.13    Taxes. (a) Any and all payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.13), the
amounts received with respect to this agreement equal the sum which would have
been received had no such deduction or withholding been made.
(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.
(c) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.13, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d) The Loan Parties shall jointly and severally indemnify each Credit Party,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Credit Party or
required to be withheld or deducted from a payment to such Credit Party and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) and (ii) any Taxes attributable to such
Lender's’s failure to comply with the provisions of Section 10.6(c) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.13(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)
in the case of a Non-U.S. Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the "“interest"” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the "“business
profits"” or "“other income"” article of such tax treaty;

(2)
executed originals of IRS Form W-8ECI;

(3)
in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Non-U.S. Lender
is not a "“bank"” within the meaning of Section 881(c)(3)(A) of the Code, a "“10
percent shareholder"” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a "“controlled foreign corporation"” described in Section
881(c)(3)(C) of the Code (a "“U.S. Tax Compliance Certificate"”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4)
to the extent a Non-U.S. Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership and one or more direct or indirect partners of
such Non-U.S. Lender are claiming the portfolio interest exemption, such
Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit F-4 on behalf of each such direct and indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "“FATCA"” shall include any amendments made to FATCA after the date
of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(iii) On or prior to the Closing Date, the Administrative Agent shall deliver to
the Borrower an executed original of IRS Form W-8IMY certifying in Part I that
the Administrative Agent is a U.S. branch of a foreign bank and certifying in
Part IV, Line 12, that the Administrative Agent agrees to be treated as a U.S.
Person with respect to any payments made to it under any Loan Document. The
Administrative Agent agrees that if such IRS Form W-8IMY previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or promptly notify the Borrower in writing of its legal inability to do so.
(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.13 (including by the payment of additional amounts
pursuant to this Section 2.13), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h) Each party's’s obligations under this Section 2.13 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.
(i) For purposes of this Section 2.13, the term “Lender” includes the Issuing
Lender.
2.14    Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Revolving Loans provided for herein (excluding, however, the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Revolving Loans and all
other amounts payable hereunder.
2.15    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.12 or 2.13(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Revolving Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending offices to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.12 or 2.13(a).
2.16    Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.12 or 2.13(a), (b) becomes a Defaulting Lender, or (c) does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that requires the consent of each
of the Lenders or each of the Lenders affected thereby (so long as the consent
of the Required Lenders (with the percentage in such definition being deemed to
be 50% for this purpose) has been obtained) (each such Lender, a “Non-Consenting
Lender”), with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.15 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.12 or 2.13(a), (iv) the replacement financial
institution shall purchase, at par, all Revolving Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) the Borrower
shall be liable to such replaced Lender under Section 2.14 if any Eurodollar
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (vi) the replacement financial
institution shall be reasonably satisfactory to the Administrative Agent, (vii)
the replaced Lender shall be obligated to make such replacement in accordance
with the provisions of Section 10.6 (provided that the Borrower shall be
obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.12 or
2.13(a), as the case may be, (ix) in the case of any replacement resulting from
a Lender becoming a Non-Consenting Lender, the replacement financial institution
shall have consented to the applicable amendment, supplement, modification,
consent or waiver and (x) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment need not be a
party thereto.
2.17    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.3(a);
(b) the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;
(c) if any L/C Exposure exists at the time such Lender becomes a Defaulting
Lender then:
(i) all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Extensions of Credit plus such Defaulting Lender’s L/C
Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within five (5) Business Days
following notice by the Administrative Agent cash collateralize for the benefit
of the Issuing Lender only the Borrower’s obligations corresponding to such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 8 for so long as such L/C Exposure is outstanding;
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;
(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.3(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and
(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
such L/C Exposure is reallocated and/or cash collateralized; and
(d) so long as such Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.17(c), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.17(c)(i) (and such Defaulting
Lender shall not participate therein).
(e) If a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue,
the Issuing Lender shall not be required to issue, amend or increase any Letter
of Credit, unless the Issuing Lender shall have entered into arrangements with
the Borrower or such Lender, consistent with the arrangements described in
Section 2.17(c) or otherwise reasonably satisfactory to the Issuing Lender, to
defease any risk to it in respect of such Lender hereunder.
(f) In the event that the Administrative Agent, the Borrower and the Issuing
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the L/C Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Revolving Percentage.
2.18    Incremental Commitments. (a) The Borrower and any one or more Lenders
(including New Lenders (as defined below)) may from time to time agree that such
Lenders shall make, obtain or increase the amount of their Revolving Commitments
by executing and delivering to the Administrative Agent an Increased Facility
Activation Notice specifying (i) the amount of such increase and (ii) the
applicable Increased Facility Closing Date. Notwithstanding the foregoing, (i)
without the consent of the Required Lenders, the aggregate amount of incremental
Revolving Commitments obtained after the ClosingThird Amendment Effective Date
pursuant to this paragraph shall not exceed $35,000,00050,000,000 and (ii)
without the consent of the Administrative Agent, (x) each increase effected
pursuant to this paragraph shall be in a minimum amount of at least $5,000,000
and (y) no more than three Increased Facility Closing Dates may be selected by
the Borrower after the ClosingThird Amendment Effective Date. No Lender shall
have any obligation to participate in any increase described in this paragraph
unless it agrees to do so in its sole discretion.
(b) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.18(a) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit G, whereupon such bank, financial institution or other entity (a “New
Lender”) shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement.
(c) Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date, the Borrower shall borrow Revolving Loans under the
relevant increased Revolving Commitments from each Lender participating in the
relevant increase in an amount determined by reference to the amount of each
Type of Loan (and, in the case of Eurodollar Loans, of each Eurodollar Tranche)
which would then have been outstanding from such Lender if (i) each such Type or
Eurodollar Tranche had been borrowed or effected on such Increased Facility
Closing Date and (ii) the aggregate amount of each such Type or Eurodollar
Tranche requested to be so borrowed or effected had been proportionately
increased. The Eurodollar Base Rate applicable to any Eurodollar Loan borrowed
pursuant to the preceding sentence shall equal the Eurodollar Base Rate then
applicable to the Eurodollar Loans of the other Lenders in the same Eurodollar
Tranche (or, until the expiration of the then-current Interest Period, such
other rate as shall be agreed upon between the Borrower and the relevant Lender.
(d) Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Activation Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence of the increased Revolving Commitments evidenced
thereby. Any such deemed amendment may be effected in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.
SECTION 3.    LETTERS OF CREDIT
3.1    L/C Sublimit. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Sublimit or (ii) the aggregate amount of the Available Revolving
Commitments would be less than zero. Each Letter of Credit shall (i) be
denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is five Business
Days prior to the Revolving Termination Date; provided further that any Letter
of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above); provided further that any Letter of Credit may
expire later than the date referred to in clause (y) above if made subject to
cash collateralization arrangements satisfactory to the Issuing Lender and the
Administrative Agent and entered into on or before the date that is ten Business
Days prior to the Revolving Termination Date.
(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.
3.2    Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering by
11:00 AM to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request. Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).
3.3    Fees and Other Charges. (a) The Borrower will pay a fee on the undrawn
and unexpired amount of all outstanding Letters of Credit at a per annum rate
equal to the Applicable Margin then in effect with respect to Eurodollar Loans
under the Revolving Facility, shared ratably among the Revolving Lenders and
payable quarterly in arrears on each Fee Payment Date after the issuance date.
In addition, the Borrower shall pay to the Issuing Lender of each Letter of
Credit for its own account a fronting fee of 0.20% per annum on the undrawn and
unexpired amount of such Letter of Credit, payable quarterly in arrears on each
Fee Payment Date after the issuance date.
(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary fees, costs and expenses as are
incurred or charged by the Issuing Lender generally to all customers in issuing,
negotiating, effecting payment under, and amending any Letter of Credit.
3.4    L/C Participations. (a) The Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement (or in the
event that any reimbursement received by the Issuing Lender shall be required to
be returned by it at any time), such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Percentage of the amount
that is not so reimbursed (or is so returned). Each L/C Participant’s obligation
to pay such amount shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such L/C Participant may have against the Issuing Lender,
the Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing
(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility. A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.
3.5    Reimbursement Obligation of the Borrower. (a) If any draft is paid under
any Letter of Credit, the Borrower shall reimburse the Issuing Lender for the
amount of (a) the draft so paid and (b) any taxes, fees, charges or other costs
or expenses incurred by the Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time, on the Business Day immediately
following the day that the Borrower receives such notice. Each such payment
shall be made to the Issuing Lender at its address for notices referred to
herein in Dollars and in immediately available funds. Interest shall be payable
on any such amounts from the date on which the relevant draft is paid until
payment in full at the rate set forth in (x) until the Business Day next
succeeding the date of the relevant notice, Section 2.8(b) and (y) thereafter,
Section 2.8(c). If the Borrower fails to so reimburse such Issuing Lender by
such time, the Administrative Agent shall promptly notify each Lender of such
payment date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”)
and the amount of such Lender’s Revolving Percentage thereof. In such event, the
Borrower shall be deemed to have requested ABR Loans to be disbursed on such
payment date in an amount equal to such Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.2 for the principal amount of
ABR Loans, but subject to the aggregate Available Revolving Commitment and the
conditions set forth in Section 5.2. Any notice given by an Issuing Lender or
the Administrative Agent pursuant to this paragraph (a) may be given by
telephone if immediately confirmed in writing; provided that the lack of such
confirmation shall not affect the conclusiveness or binding effect of such
notice.
(b) Each Lender (including each Lender acting as an Issuing Lender) shall upon
any notice pursuant to paragraph (a) of this Section make funds available for
the account of the applicable Issuing Lender at the Administrative Agent’s
Office in an amount equal to its Revolving Percentage of the relevant
Unreimbursed Amount not later than 3:00 p.m., New York City time, on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of paragraph (c) of this Section, each Lender that so
makes funds available shall be deemed to have made an ABR Loan to the Borrower
in such amount. The Administrative Agent shall remit the funds so received to
the applicable Issuing Lender in accordance with the instructions provided to
the Administrative Agent by such Issuing Lender (which instructions may include
standing payment instructions, which may be updated from time to time by such
Issuing Lender, provided that, unless the Administrative Agent shall otherwise
agree, any such update shall not take effect until the Business Day immediately
following the date on which such update is provided to the Administrative
Agent).
(c) With respect to any Unreimbursed Amount that is not fully refinanced by ABR
Loans for any reason, the Borrower shall be deemed to have incurred from the
applicable Issuing Lender an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the default rate
described in Section 2.8(c). In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable Issuing Lender pursuant
to paragraph (b) of this Section shall be deemed payment in respect of its
participation in such L/C Borrowing.
3.6    Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence, bad faith,
willful misconduct or material breach of the Loan Documents, shall be binding on
the Borrower and shall not result in any liability of the Issuing Lender to the
Borrower.
3.7    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. Subject to Section 3.6, the
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
3.8    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.
SECTION 4.    REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Revolving Loans and issue or participate in the Letters of
Credit, the Borrower hereby represents and warrants to the Administrative Agent
and each Lender that:
4.1    Financial Condition. The audited consolidated balance sheets of the
Borrower and its consolidated Restricted Subsidiaries as at December 31, 2009,
December 31, 2010 and December 31, 2011, and the related consolidated statements
of income and of cash flows for the fiscal years ended on such dates, reported
on by and accompanied by an unqualified report Ernst & Young, present fairly the
consolidated financial condition of the Borrower and its consolidated Restricted
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheet of Borrower and its consolidated Restricted
Subsidiaries as at March 31, 2012, and the related unaudited consolidated
statements of income and cash flows for the three-month period ended on such
date, present fairly the consolidated financial condition of the Borrower and
its consolidated Restricted Subsidiaries as at such date, and the consolidated
results of its operations and its consolidated cash flows for the three-month
period then ended (subject to normal year‑end audit adjustments and the absence
of footnotes). All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as described above or as
approved by the aforementioned firm of accountants and disclosed therein). As of
the ClosingThird Amendment Effective Date, no Group Member has any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long‑term leases or unusual forward or long‑term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial statements referred to in this paragraph. During the period from March
31, 2012 to and including the date hereof there has been no Disposition by any
Group Member of any material part of its business or property.
4.2    No Change. Since March 31, 2012, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.
4.3    Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law except in each case referred to in clauses (a)
(other than with respect to a Loan Party), (c) and (d), to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.
4.4    Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect (other than the (i)
Form 8-K filing and (ii) notification to the trustee for the Senior Notes
described in Schedule 4.4 which shall each be filed or delivered, as the case
may be, within ten (10) Business Days after the Closing Date). Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
4.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member that could reasonably
be expected to result in a Material Adverse Effect and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to the Borrower or
any of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.
4.6    Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.
4.7    No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.
4.8    Ownership of Property; Liens. Each Group Member has title in fee simple
to, or a valid leasehold interest in, all its real property, and good title to,
or a valid leasehold interest in, all its other property, except where the
failure to hold a valid easement could not reasonably be expected to have a
Material Adverse Effect, and none of such property is subject to any Lien except
as permitted by Section 7.3.
4.9    Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted. No material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does the Borrower know of any
valid basis for any such claim. The use of Intellectual Property by each Group
Member does not infringe on the rights of any Person in any material respect.
4.10    Taxes. Each Group Member has filed or caused to be filed all federal,
state and other material Tax returns that are required to be filed and has paid
all Taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other Taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no Tax Lien
has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such Tax, fee or other charge.
4.11    Federal Regulations. No part of the proceeds of any Revolving Loans, and
no other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the regulations of the Board or
(b) for any purpose that violates the provisions of the regulations of the
Board. No more than 25% of the assets of the Group Members consist of “margin
stock” as so defined. If requested by any Lender or the Administrative Agent,
the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U‑1, as applicable, referred to in Regulation U.
4.12    Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.
4.13    ERISA. Except as would not reasonably be expected to have a Material
Adverse Effect, (a) each Plan is in compliance with the applicable provisions of
ERISA and the Code relating to Plans and the regulations and published
interpretations thereunder; (b) no ERISA Event has occurred or is reasonably
expected to occur; and (c) all amounts required by applicable law with respect
to, or by the terms of, any retiree welfare benefit arrangement maintained by
any Group Member or to which any Group Member has an obligation to contribute
have been accrued in accordance with Accounting Standards Codification Topic
715-60. The present value of all accumulated benefit obligations under each
Pension Plan (based on the assumptions set forth in Section 430 of the Code) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Pension Plan
allocable to such accrued benefits (the “Funded Status”) by an amount that
would, either alone or in combination with the Funded Status of any other
Pension Plan, reasonably be expected to have a Material Adverse Effect after
taking account of OpCo’s regulatory assets that have been or will be recovered
in its rates charged to customers, as permitted by FERC.
4.14    Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
4.15    Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Borrower or any Subsidiary,
except as created by the Loan Documents. The Borrower has no Subsidiaries
organized outside the United States.
4.16    Use of Proceeds. The proceeds of the Revolving Loans, and the Letters of
Credit, shall be used to provide funding for equity investments in or
intercompany loans to its Restricted Subsidiaries in support of working capital,
capital expenditures and general corporate purposes but shall not be used to
repurchase any Senior Notes in an aggregate amount in excess of $15,000,000.
4.17    Environmental Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:
(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or would give rise
to liability under, any Environmental Law;
(b) no Group Member has received or has knowledge of any notice of violation,
alleged violation, non-compliance, liability or potential liability related to
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge that any such notice (i) will be received
or (ii) is being threatened;
(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that would
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that would give rise
to liability under, any applicable Environmental Law;
(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;
(e) there has been no release or, to the knowledge of the Borrower, threatened
release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the operations of any Group Member in connection with
the Properties or otherwise in connection with the Business, in violation of or
in amounts or in a manner that would give rise to liability under Environmental
Laws;
(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.
4.18    Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, when
taken as a whole, contained as of the date such statement, information, document
or certificate was so furnished, any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not misleading under the circumstances in which they were
made; provided that any projections are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. There is no
fact known to any Responsible Officer of a Loan Party that could reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein, in the other Loan Documents or in any other documents, certificates and
statements furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby and by the other Loan
Documents.
4.19    Security Documents. The Pledge Agreement is effective to create in favor
of the Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. In the case of the Pledged Stock described in the Pledge Agreement,
when stock certificates representing such Pledged Stock are delivered to the
Administrative Agent (together with a properly completed and signed stock power
or endorsement), the Pledge Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof, as security for the Obligations, in
each case prior and superior in right to any other Person.
4.20    Solvency. As of the ClosingThird Amendment Effective Date, the Loan
Parties, on a consolidated basis, are Solvent.
4.21    OFAC. No Loan Party or any Subsidiary (a) is currently the subject of
any Sanctions, (b) is located, organized or residing in any Designated
Jurisdiction, or (c) is or has been (within the previous five (5) years) engaged
in any transaction with any Person who is now or was then the subject of
Sanctions or who is located, organized or residing in any Designated
Jurisdiction. No Revolving Loan, nor the proceeds from any Revolving Loan, has
been used, directly or indirectly, by any Loan Party to lend, contribute,
provide or has otherwise made available to fund any activity or business in any
Designated Jurisdiction or, to the knowledge of any Loan Party, to fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions, or in any other
manner that will result in any violation by any Person (including any Lender,
the Administrative Agent or Issuing Lender) of Sanctions.
4.214.22    Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” of the Borrower under and as defined in the Senior Note
Indentures.
SECTION 5.    CONDITIONS PRECEDENT
5.1    Conditions to Initial Extension of Credit. The agreement of each Lender
to make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:
(a)(a)    Credit Agreement; Pledge Agreement. The Administrative Agent shall
have received (i) this Agreement, executed and delivered by the Administrative
Agent, the Borrower and each Lender listed on Schedule 1.1A, (ii) the Pledge
Agreement, executed and delivered by the Borrower and (iii) an Acknowledgement
and Consent in the form attached to the Pledge Agreement, executed and delivered
by each Issuer (as defined therein), if any, that is not a Loan Party.
(b)    (b)    Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of the Borrower and its consolidated
Subsidiaries for the 2009, 2010 and 2011 fiscal years ended December 31st of
each such year and (ii) unaudited interim consolidated financial statements of
the Borrower and its consolidated Subsidiaries for each fiscal quarter ended
after the date of the latest applicable financial statements delivered pursuant
to clause (i) of this paragraph as to which such interim financial statements
are available, and such financial statements shall not, in the reasonable
judgment of the Lenders, reflect any material adverse change in the consolidated
financial condition of the Borrower and its consolidated Subsidiaries since the
most recent audited financial statements.
(c)    (c)     Lien Searches. The Administrative Agent shall have received the
results of a recent Lien search with respect to each Loan Party, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 7.3 or discharged on or prior to the Closing Date pursuant
to documentation satisfactory to the Administrative Agent.
(d)    (d)    Fees. The Lenders and the Administrative Agent shall have received
all fees required to be paid, and all expenses required to be paid and for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel), on or before the Closing Date. At the option of the Borrower,
all such amounts will be paid with proceeds of Revolving Loans made on the
Closing Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Closing Date.
(e)    (e)    Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of the Borrower, dated the Closing Date, substantially in the form
of Exhibit C, with appropriate insertions and attachments, including the
certificate of incorporation of the Borrower certified by the Secretary of State
of the State of Delaware, and (ii) a long form good standing certificate for the
Borrower from the Secretary of State of the State of Delaware.
(f)    (f)    Legal Opinions. The Administrative Agent shall have received the
legal opinion of Bingham McCutchen LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit E which shall cover such
other matters incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.
(g)    (g)    Pledged Stock; Stock Powers. The Administrative Agent shall have
received the certificates representing the shares of Capital Stock pledged
pursuant to the Pledge Agreement, together with an undated stock power for each
such certificate executed in blank by a duly authorized officer of the pledgor
thereof.
For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
5.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:
(h)    (a) Representations and Warranties. Each of the representations and
warranties made by the Borrower in or pursuant to the Loan Documents shall be
true and correct in all material respects (unless qualified by materiality, in
which case such representations and warranties shall be true and correct in all
respects) on and as of such date as if made on and as of such date (except to
the extent that such representations and warranties refer to an earlier date, in
which case they shall be true and correct in all material respects (unless
qualified by materiality, in which case such representations and warranties
shall be true and correct in all respects) on and as of such earlier date).
(i)    (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
SECTION 6.    AFFIRMATIVE COVENANTS
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Revolving Loan or other amount
is owing to any Lender or the Administrative Agent hereunder, the Borrower shall
and shall cause each of its Restricted Subsidiaries to:
6.1    Financial Statements. Furnish to the Administrative Agent and each
Lender:
(a) as soon as available, but in any event within (i) 90 days after the end of
each fiscal year of the Borrower ended December 31st of each such year, a copy
of the audited consolidated balance sheet of the Borrower and its consolidated
Restricted Subsidiaries and (ii) 120 days after the end of each fiscal year of
the Borrower ended December 31st of each such year, a copy of the audited
balance sheet of OpCo and, if applicable, its consolidated Restricted
Subsidiaries, in each case as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by Ernst & Young or other independent
certified public accountants of nationally recognized standing. Notwithstanding
the foregoing, the obligations in this Section 6.1(a) may be deemed satisfied
upon the filing of the Borrower’s Form 10-K with the SEC;
(b) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower ended December 31st of each such year, a copy of the
unaudited balance sheet of OpCo and, if applicable, its consolidated Restricted
Subsidiaries, in each case as at the end of such year and the related unaudited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, certified by
a Responsible Officer as being fairly stated in all material respects (subject
to normal year‑end audit adjustments and the absence of footnotes).
Notwithstanding the foregoing, the obligations in this Section 6.1(b) may be
deemed satisfied upon the filing of the Borrower’s Form 10-K with the SEC.
(cb) as soon as available, but in any event not later than (i) 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, (i) the unaudited consolidated balance sheet of the Borrower and its
consolidated Restricted Subsidiaries and (ii) 75 days after the end of each of
the first three quarterly periods of each fiscal year of the Borrower, the
unaudited balance sheet of OpCo and, if applicable, its consolidated Restricted
Subsidiaries, in each case as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year‑end audit adjustments and the absence of
footnotes). Notwithstanding the foregoing, the obligations in this Section
6.1(cb) may be deemed satisfied upon the filing of the Borrower’s Form 10-Q with
the SEC.
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
6.2    Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (h), to the relevant Lender):
(a) either (x) concurrently with the delivery of the financial statements
referred to in Section 6.1(a) (or upon satisfaction of such delivery requirement
upon the Borrower filing a Form 10-K with the SEC) or (y) as soon as available,
but in any event within 90 days after the end of each fiscal year of the
Borrower ended December 31st of such yearthe applicable time periods specified
in Section 6.1(a) for delivery of the applicable financial statements, a
certificate of the independent certified public accountants reporting on such
financial statements stating that in making the examination necessary therefor
no knowledge was obtained of any Default or Event of Default, except as
specified in such certificate;
(b) either (x) concurrently with the delivery of any of the financial statements
referred to in Section 6.1 (or upon satisfaction of such delivery requirement
upon the Borrower filing a Form 10-K or 10-Q, as applicable, with the SEC) or
(y) as soon as available, but in any event within the applicable time periods
specified in Section 6.1 for delivery of the applicable financial statements,
(i) a certificate of a Responsible Officer stating that such Responsible Officer
has obtained no knowledge of any Default or Event of Default except as specified
in such certificate and (ii) in the case of quarterly or annual financial
statements, (A) a Compliance Certificate containing all information and
calculations necessary for determining compliance by each Group Member with the
provisions of Section 7.1 hereof as of the last day of the fiscal quarter or
fiscal year of the Borrower, as the case may be, and (B) to the extent not
previously disclosed to the Administrative Agent, (1) a description of any
change in the jurisdiction of organization of any Loan Party and (2) a
description of any Person that has become a Group Member, in each case since the
date of the most recent report delivered pursuant to this clause (B) (or, in the
case of the first such report so delivered, since the Closing Date);
(c) as soon as available, and in any event no later than 90 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow and projected
income and a description of the underlying assumptions applicable thereto), and,
as soon as available, significant revisions, if any, of such budget and
projections with respect to such fiscal year (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based on reasonable
estimates, information and assumptions;
(d) if the Borrower is no longer a public reporting company, within 45 days
after the end of each fiscal quarter of the Borrower (or 90 days, in the case of
the fourth fiscal quarter of each fiscal year), a narrative discussion and
analysis of the financial condition and results of operations of the Borrower
and its Restricted Subsidiaries for such fiscal quarter and for the period from
the beginning of the then current fiscal year to the end of such fiscal quarter,
as compared to the portion of the Projections covering such periods and to the
comparable periods of the previous year;
(e) (i) as soon as practical, but in any event no later than five (5) Business
Days prior to the effectiveness thereof, notice of any proposed amendment,
supplement, waiver or other modification with respect to the Senior Notes
Indentures or, the OpCo Notes Indenture or the OpCo Credit Agreement (including,
once available, a summary of the material terms thereof) and (ii) no later than
three (3) Business Days prior to the effectiveness thereof, copies of
substantially final drafts of such proposed amendment, supplement, waiver or
other modification with respect to the Senior Notes Indentures or, the OpCo
Notes Indenture or the OpCo Credit Agreement;
(f) if the Borrower is no longer a public reporting company, within five days
after the same are sent, copies of all financial statements and reports that the
Borrower sends to the holders of any class of its debt securities or public
equity securities and, within five days after the same are filed, copies of all
financial statements and reports that the Borrower may make to, or file with,
the SEC;
(g) promptly following receipt thereof, copies of (i) any documents described in
Section 101(k) or 101(l) of ERISA that any Group Member or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided, that if the
relevant Group Members or ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plans,
then, upon reasonable request of the Administrative Agent, such Group Member or
the ERISA Affiliate shall promptly make a request for such documents or notices
from such administrator or sponsor and the Borrower shall provide copies of such
documents and notices to the Administrative Agent promptly after receipt
thereof; and
(h) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.
6.3    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature that, if not paid, could result in a Material
Adverse Effect, except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the relevant
Group Member.
6.4    Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
6.5    Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.
6.6    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) upon
reasonable prior notice and at reasonable times up to two times per year
provided no Event of Default has occurred and is continuing, permit
representatives of the Administrative Agent or any Lender (unless an Event of
Default has occurred and is continuing, at the expense of the Administrative
Agent or such Lender, as applicable) to visit and inspect any of its properties
and examine and make abstracts from any of its books and records, and to discuss
the business, operations, properties and financial and other condition of the
Group Members with officers and employees of the Group Members and with their
independent certified public accountants.
6.7    Notices. Promptly give notice to the Administrative Agent and each Lender
of:
(a) the occurrence of any Default or Event of Default;
(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;
(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $1,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;
(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of any Group Member in an aggregate amount exceeding a material
amount, as soon as possible and in any event within 10 days after the Borrower
knows or has reason to know thereof; and
(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
6.8    Environmental Laws. (a) Comply in all material respects with, and use all
commercially reasonable efforts to ensure compliance in all material respects by
all tenants and subtenants (if any) with, all applicable Environmental Laws, and
obtain and comply in all material respects with and maintain, and use all
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, registrations or permits required under applicable Environmental
Laws.
(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under applicable Environmental
Laws and promptly comply in all material respects with the lawful orders and
directives of Governmental Authorities regarding Environmental Laws.
6.9    Additional Collateral, etc. With respect to any Capital Stock of OpCo or
any other Restricted Subsidiary issued after the Closing Date as to which the
Administrative Agent, for the benefit of the Lenders, does not have a perfected
Lien, the Borrower shall promptly (i) execute and deliver to the Administrative
Agent such amendments to the Pledge Agreement or such other documents as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a security interest in such property and
(ii) take all actions necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest in such property, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Pledge
Agreement or by law or as may be requested by the Administrative Agent.
6.10    Maintenance of Ratings. The Borrower will use commercially reasonable
efforts to cause the public credit ratings issued by S&P and Moody’s for the
Senior Notes to be maintained (but not to obtain or maintain a specific rating).
SECTION 7.    NEGATIVE COVENANTS
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Revolving Loan or other amount
is owing to any Lender or the Administrative Agent hereunder, the Borrower shall
not, and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly:
7.1    Financial Condition Covenants.
(a) Consolidated CapitalizationLeverage Ratio. Permit the Consolidated
CapitalizationLeverage Ratio as at the last day of any period of four
consecutive fiscal quarters of the Borrower (or, if less, the number of
fullcommencing with the four consecutive fiscal quarters subsequent to the
Closing Dateperiod ending on June 30, 2014) to exceed 0.657.0 to 1.0.
(b) OpCo Capitalization Ratio. Permit the OpCo Capitalization Ratio as at the
last day of any period of four consecutiveeach fiscal quarters of the Borrower
(or, if less, the number of full fiscal quarters subsequent to the Closing Date)
to exceed 0.50 to 1.0.
(c) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio for any
period of four consecutive fiscal quarters of the Borrower (or, if less, the
number of full fiscal quarters subsequent to the Closing Date) to be less than
2.502.0 to 1.0.
7.2    Indebtedness and Issuance of Preferred Stock. Create, issue, incur,
assume, become liable in respect of or suffer to exist any Indebtedness, issue
any Disqualified Stock or permit any Restricted Subsidiary to issue shares of
preferred stock, except:
(a) Indebtedness of any Loan Party pursuant to any Loan Document;
(b) Indebtedness of the Borrower to any Restricted Subsidiary; provided that
such Indebtedness may not be subsequently sold or transferred to any Person
other than another Restricted Subsidiary;
(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Restricted Subsidiaries of obligations of the Borrower or
any Restricted Subsidiary;
(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any Permitted Refinancing Indebtedness incurred to refinance, refund, renew
or extend debt incurred under this Section 7.2(d);
(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $50,000,000 at any one time outstanding;
(f) (A) Indebtedness of the Borrower in respect of the Senior Notes and
Indebtedness of OpCo in respect of the OpCo Notes and the OpCo Credit Agreement
and (B) Permitted Refinancing Indebtedness incurred to refinance, refund, renew
or extend the Senior Notes or, the OpCo Notes and the OpCo Credit Agreement;
(g) Swap Agreements in the normal course of business and not for speculative
purposes, designed to protect the Borrower or its Restricted Subsidiary against
fluctuations in interest rates or currency exchange rates with respect to
Indebtedness incurred or against fluctuations in the price of commodities used
by that entity at the time;
(h) guarantees of Indebtedness of the Borrower or any Restricted Subsidiaries
otherwise permitted;
(i) the accrual of interest, accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
indebtedness with the same terms, and the payment of dividends on Disqualified
Stock in the form of additional shares of the same class of Disqualified Stock
will not be deemed to be an incurrence of Indebtedness or an issuance of
Disqualified Stock; provided that the amount thereof is included in the Fixed
Charges of the Borrower as accrued;
(j) workers’ compensation claims, self-insurance obligations, surety and similar
bonds and completion guarantees in the ordinary course of business;
(k) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business;
(l) agreements providing for indemnification, adjustment of purchase price or
similar obligations incurred or assumed in connection with the disposition of
any business, assets or capital stock of a Restricted Subsidiary;
(m) Non-Recourse Debt of the Borrower’s Unrestricted Subsidiaries;
(mn) additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount (for the Borrower and all
Restricted Subsidiaries) not to exceed the greater of (i) $250,000,000 and (ii)
15% of Consolidated Net Tangible Assets as set forth on the most recent
quarterly balance sheet at any one time outstanding; and
(no) Indebtedness of OpCo owing to the Borrower in respect of the proceeds of
the Revolving Loans made available to OpCo in support of working capital,
capital expenditures and general corporate purposes of OpCo; provided that such
Indebtedness may not be subsequently sold or transferred to any Person.
7.3    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
(a) Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Restricted Subsidiaries, as
the case may be, in conformity with GAAP;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 60 days or that are being contested in good faith by
appropriate proceedings;
(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;
(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Restricted Subsidiaries;
(f) Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d); provided that no such Lien is spread
to cover any additional property after the Closing Date (other than
after-acquired property affixed thereto and proceeds and products thereof) and
that the amount of Indebtedness secured thereby is not increased (except as
permitted under Section 7.2(d));
(g) Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Section 7.2(e) to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;
(h) Liens created pursuant to the Security Documents, including without
limitation, Liens securing Obligations with respect to Specified Swap
Agreements;
(i) any interest or title of a lessor under any lease entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of its business and
covering only the assets so leased
(j) Liens in favor of the Borrower;
(k) Liens on property of Restricted Subsidiaries to secure Indebtedness of any
Restricted Subsidiaries, where permitted by this Agreement to be incurred;
(l) existing Liens on property of an entity merged or consolidated with the
Borrower or any Restricted Subsidiary or otherwise becomes a Restricted
Subsidiary (and in existence prior to the contemplation of such merger or
consolidation or such entity becoming a Restricted Subsidiary of the Borrower
and do not extend to any assets other than those of such entity);
(m) existing Liens on acquired property (and in existence prior to the
contemplation of such acquisition and do not extend to any assets other than
such acquired property);
(n) Liens on assets or Capital Stock of Unrestricted Subsidiaries that secure
Non-Recourse Debt;
(o) Liens securing Swap Agreements permitted under Section 7.11;
(p) liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depositary institution;
provided that (i) such deposit account is not a dedicated cash collateral
account and is not subject to restrictions against access by the Borrower in
excess of those set forth by regulations promulgated by the Board and (ii) such
deposit account is not intended by the Borrower or any Restricted Subsidiary to
provide collateral to the depositary institution;
(q) judgment liens not giving rise to an Event of Default so long as such Lien
is adequately bonded and any appropriate legal proceedings that may have been
duly initiated for the review of such judgment have not been finally terminated
or the period within which such proceedings may be initiated has not expired;
and
(r) Liens not otherwise permitted by this Section so long as (A) neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Restricted Subsidiaries) $25,000,00050,000,000 at any one time and (B) such
Liens do not encumber the Collateral.
7.4    Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), create Subsidiaries organized outside the United
States or Dispose of all or substantially all of its property or business,
except that:
(a) any Restricted Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower or another Restricted Subsidiary of the Borrower (provided
that the Borrower or a Loan Party shall be the continuing or surviving
corporation);
(b) any Restricted Subsidiary of the Borrower may Dispose of any or all of its
assets (i) to the Borrower or another Restricted Subsidiary of the Borrower
(upon voluntary liquidation or otherwise) or (ii) pursuant to a Disposition
permitted by Section 7.5; and
(c) any Permitted Investment may be structured as a merger, consolidation or
amalgamation.; and
(d) any Permitted Sale Transaction may be structured as a merger, consolidation
or amalgamation.
7.5    Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Restricted Subsidiary, issue
or sell any shares of such Restricted Subsidiary’s Capital Stock to any Person,
except:
(j)    (a)    the Disposition of obsolete or worn out property or Cash
Equivalents in the ordinary course of business;
(k)    (b)     the sale of inventory in the ordinary course of business;
(l)    (c)    Dispositions permitted by clause (i) of Section 7.4(b);
(m)    (d)    the sale or issuance of any Restricted Subsidiary’s Capital Stock
to the Borrower;
(n)    (e)    Dispositions of equipment or other property, provided such
equipment or other property is promptly replaced by the Borrower or any of its
Restricted Subsidiaries with suitable substitute equipment of substantially the
same character and quality and at least equivalent useful life and utility to
the extent that the failure to replace such equipment could reasonably be
expected to have a Material Adverse Effect;
(o)    (f)    Dispositions of accounts receivable in connection with the
collection of money owed to the Borrower or any of its Restricted Subsidiaries;
and
(p)    (g)    the Disposition of other property having a fair market value not
to exceed $50,000,000 in the aggregate.
7.6    Restricted Payments. (i) Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member or any Indebtedness that
is subordinated to the Obligations hereunder (except a payment of interest or
principal on the maturity date thereof), whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member or
(ii) make any Restricted Investment (collectively, “Restricted Payments”),
except that:
(q)    (a)     any Restricted Subsidiary may make Restricted Payments to the
Borrower;
(r)    (b)    if no Default (except with respect to Section 6.1 or 6.2) or Event
of Default shall have occurred and be continuing at the time such Restricted
Payments are made, the Borrower or any Restricted Subsidiary may make additional
Restricted Payments (taken together with all other Restricted Payments permitted
under this Agreement since the Third Amendment Effective Date other than those
made pursuant to Sections 7.6(c)(ii), (c)(iii), (c)(iv), (c)(viii) and (c)(vix))
not to exceed the sum of:
(s)    (i)     the cumulative Available Cash Flow since the Measurement Date;
(t)    (ii)     100% of the aggregate net cash proceeds received by the Borrower
(including the fair market value of any Permitted Business or assets used or
useful in a Permitted Business to the extent acquired in consideration of
Capital Stock of the Borrower (other than Disqualified Stock)) after the
Measurement Date as a contribution to its common equity capital or from the
issue or sale of Capital Stock of the Borrower (other than Disqualified Stock)
or from the issue or sale of convertible or exchangeable Disqualified Stock or
convertible or exchangeable debt securities of the Borrower that have been
converted into or exchanged for such Capital Stock, or other Disqualified Stock
outstanding after the Measurement Date that has been voluntarily converted to
Capital Stock (other than Capital Stock (or Disqualified Stock or debt
securities) sold to a Subsidiary of the Borrower),
(u)    (iii)     to the extent that any Restricted Investment was made after the
Measurement Date and is sold for cash or Cash Equivalents or otherwise
liquidated or repaid for cash, the cash return of capital with respect to such
Investment, including without limitation repayment of principal of any
Investment constituting a loan or advance (less the cost of disposition, if
any); and
(v)    (iv)     to the extent that any Unrestricted Subsidiary of the Borrower
is designated as a Restricted Subsidiary after the Measurement Date, the fair
market value of the Borrower’s Investment in such Subsidiary as of the date of
such designation; and
(w)    (c)    if no Default (except with respect to Section 6.1 or 6.2) or Event
of Default shall have occurred and isbe continuing or would be caused thereby,
the Borrower may make the following Restricted Payments:
(i)    the payment of any dividend within 60 days after the date of declaration
of the dividend, if at the date of declaration the dividend payment would have
complied with the provisions of this Agreement; provided that (i) no Default or
Event of Default shall have occurred and be continuing at the time such
Restricted Payments are made;
(ii)    the redemption, repurchase, retirement, defeasance or other acquisition
of any subordinated Indebtedness of the Borrower or of any Capital Stock of the
Borrower in exchange for, or out of the net cash proceeds of the substantially
concurrent sale (other than to a Subsidiary of the Borrower) of, Capital Stock
of the Borrower (other than Disqualified Stock); provided that the amount of any
such net cash proceeds that are utilized for any such redemption, repurchase,
retirement, defeasance or other acquisition will be excluded from clause (b)(ii)
above;
(iii)    the defeasance, redemption, repurchase or other acquisition of
subordinated Indebtedness of the Borrower with the net cash proceeds from an
incurrence of Indebtedness permitted pursuant to Section 7.2(d);
(iiiiv)    the payment of any dividend by a Restricted Subsidiary of the
Borrower to the holders of its Capital Stock on a pro rata basis;
(ivv)    the repurchase, redemption or other acquisition or retirement for value
of any Capital Stock of the Borrower or any Restricted Subsidiary held by any
current or former director, officer or employee of the Borrower (or any of its
Restricted Subsidiaries) pursuant to any equity subscription agreement, stock
option agreement or similar agreement; provided that the aggregate price paid
for all such repurchased, redeemed, acquired or retired Capital Stock may not
exceed $5,000,000 in any twelve-month period (with amounts not being used in any
twelve-month period being carried forward to the next twelve-month period;
provided that such aggregate amount in any twelve-month period may not exceed
$15.0 million);
(vvi)    Restricted Payments made in connection with Permitted Investments;
(vi)    the defeasance, redemption, repurchase or other acquisition of
subordinated Indebtedness of the Borrower with the net cash proceeds from an
incurrence of Indebtedness permitted pursuant to Section 7.2(d); and
(vii)    the payment of any cash dividend on any date where the New Senior Notes
are rated Ba2 or better by Moody’s and BB or better by S&P (or in either case,
if such entity ceases to rate the New Senior Notes for reasons outside of the
control of the Borrower, the equivalent credit rating from any other rating
agency); provided that on the date of such dividend after giving pro forma
effect thereto and to any related financing transactions as if the same had
occurred at the beginning of the Borrower’s most recently ended four full fiscal
quarters for which internal financial statements are available, the Consolidated
Leverage Ratio would have been equal to or less than 6.25 to 1;
(viii)    the distribution to MSIP-SSCC Holdings LLC set forth under the heading
“Use of Proceeds” in the Offering Memorandum dated June 5, 2014 relating to the
New Senior Notes; and
(viiix)    other Restricted Payments in an aggregate amount since the Closing
Ddate of issuance of the New Senior Notes not to exceed $50,000,00080,000,000.
(x)    The amount of all Restricted Payments (other than cash) will be the fair
market value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment.
7.7    Optional Payments and Modifications of Certain Debt Instruments. (a) Make
or offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to the Senior Notes (except that the Borrower may prepay,
repurchase or redeem all of a portion of the Senior Registered Notes and Senior
Unregistered Notes on or prior to the date which is 45 days following the Third
Amendment Effective Date); (b) amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the material terms of the Senior Notes or, the OpCo Notes or the OpCo Credit
Agreement (other than any such amendment, modification, waiver or other change
that (i) would extend the maturity or reduce the amount of any payment of
principal thereof or reduce the rate or extend any date for payment of interest
thereon and (ii) does not involve the payment of a consent fee); (c) amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any redeemable
preferred stock (other than any such amendment, modification, waiver or other
change that (i) would extend the scheduled redemption date or reduce the amount
of any scheduled redemption payment or reduce the rate or extend any date for
payment of dividends thereon and (ii) does not involve the payment of a consent
fee); or (d) designate any Indebtedness (other than obligations of the Loan
Parties pursuant to the Loan Documents) as “Designated Senior Indebtedness” (or
any other defined term having a similar purpose) for the purposes of the Senior
Note Indenture.
7.8    Investments. Make any Investments, except for (i) Permitted Investments
or (ii) Restricted Investments permitted pursuant to Section 7.6.
7.9    Transactions with Affiliates. Except as set forth in Schedule 7.9, enter
into any transaction, including any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate unless such transaction is (a)
otherwise permitted under this Agreement, (b) (i) in the ordinary course of
business of the relevant Group Member and (ii) upon fair and reasonable terms no
less favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate, or (c) between
or among the Borrower and/or its Restricted Subsidiaries.any of the following
items:
(i)
any employment agreement entered into by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business and consistent with past
practices;

(ii)
transactions between or among the Borrower and/or its Restricted Subsidiaries;

(iii)
transactions with a Person that is an Affiliate of the Borrower solely because
the Borrower owns Capital Stock or other equity interests in, or controls, such
Person;

(iv)
payment of reasonable directors fees to Persons who are not otherwise Affiliates
of the Borrower;

(v)
sales of Capital Stock or other equity interests (other than Disqualified Stock)
to Affiliates of the Borrower;

(vi)
Restricted Payments and Permitted Investments (other than pursuant to clauses
(iii) or (xii) of such definition) that are permitted pursuant to Section 7.6 or
Section 7.8;

(vii)
any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements
or stock option or stock ownership plans approved by the board of directors;

(viii)
loans or advances to employees in the ordinary course of business and consistent
with past practices; and

(ix)
indemnification payments made to officers, directors and employees of the
Borrower or any of its Restricted Subsidiaries pursuant to charter, bylaw,
statutory or contractual provisions.

7.10    Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member.
7.11    Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of
Capital Stock or the Senior Notes) and (b) Swap Agreements entered into in order
to effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Restricted Subsidiary.
7.12    Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end
on a day other than December 31st or change the Borrower’s method of determining
fiscal quarters.
7.13    Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, other than (a) the Senior
Notes Indentures, the OpCo Notes Indenture, the OpCo Credit Agreement and this
Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby) , (c) those restrictions imposed by Requirements of
Law, (d) any agreements to which a Restricted Subsidiary is a party when it
becomes a Restricted Subsidiary of the Borrower, (e) agreements with respect to
Dispositions permitted under Section 7.5 and (f) leases with customary
restrictions on assignment.
7.14    Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of the Borrower to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay any Indebtedness owed to, the Borrower or any other Restricted Subsidiary
of the Borrower, (b) make loans or advances to, or other Investments in, the
Borrower or any other Restricted Subsidiary of the Borrower or (c) transfer any
of its assets to the Borrower or any other Restricted Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, the Senior
Notes Indentures, the OpCo Notes Indenture, the OpCo Credit Agreement or
Requirements of Law and, (ii) any restrictions with respect to a Restricted
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Restricted Subsidiary., (iii) any instrument governing
Indebtedness or Capital Stock of a Person acquired by the Borrower or any of its
Restricted Subsidiaries as in effect at the time of such acquisition (except to
the extent such Indebtedness or Capital Stock was incurred in connection with or
in contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired, (iv) customary
non-assignment provisions in leases or contracts entered into in the ordinary
course of business and consistent with past practices, (v) purchase money
obligations for property acquired in the ordinary course of business that impose
restrictions on that property of the nature described in clause (c) above, (vi)
provisions with respect to the disposition or distribution of assets or property
in joint venture agreements, asset sale agreements, stock sale agreements and
other similar agreements entered into in the ordinary course of business, and
(vii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business.
7.15    Lines of Business. Enter into any business, either directly or through
any Restricted Subsidiary, except for those businesses in which the Borrower and
its Restricted Subsidiaries are engaged on the date of this Agreement or that
are reasonably related thereto.
7.16    Designation of Restricted and Unrestricted Subsidiaries. Designate any
Subsidiary as an Unrestricted Subsidiary; provided that the Borrower may create
a Subsidiary after the Closing Date to be designated an Unrestricted Subsidiary
if that designation would not cause a Default or Event of Default; provided
further that in no event will OpCo, any Subsidiary of OpCo or any business
operated by OpCo at any time be transferred to, held by or designated as an
Unrestricted Subsidiary. If a Restricted Subsidiary is created after the Closing
Date and designated as an Unrestricted Subsidiary, the aggregate fair market
value of all outstanding Investments owned by the Borrower and its Restricted
Subsidiaries in such Subsidiary properly designated will be deemed to be an
Investment made as of the time of the designation and will reduce the amount
available for Restricted Payments under Section 7.6 hereof or under clause (xii)
of the definition of Permitted Investments calculated on a pro forma basis as if
such designation had occurred at the beginning of the four quarter reference
period. That designation will be permitted only if the Investment would be
permitted at that time and if the Restricted Subsidiary otherwise meets the
definition of an Unrestricted Subsidiary. Additionally, the Borrower may
redesignate any Unrestricted Subsidiary to be a Restricted Subsidiary if the
redesignation would not cause a Default or Event of Default hereunder; provided
that any outstanding Indebtedness of such Unrestricted Subsidiary will be deemed
an incurrence of Indebtedness by a Restricted Subsidiary of the Borrower and
will reduce the amount available for Indebtedness under Section 7.2 hereof
calculated on a pro forma basis as if such designation had occurred at the
beginning of the four quarter reference period.
7.17    Sanctions. Permit, nor shall it permit any of Subsidiaries to, permit
any Revolving Loan or the proceeds of any Revolving Loan, directly or
indirectly, (a) to be knowingly lent, contributed or otherwise made available to
fund any activity or business in any Designated Jurisdiction that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; (b) to knowingly fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction or who is the
subject of any Sanctions that could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect; or (c) in any other manner that,
to the knowledge of such Loan Party, will result in any violation by any Person
(including any Lender, Arranger, the Administrative Agent or Issuing Lender) of
any Sanctions that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
SECTION 8.    EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a) the Borrower shall fail to pay any principal of any Revolving Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Revolving Loan or Reimbursement
Obligation, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or
(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement or Section 3.2(b)
of the Pledge Agreement; or
(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; provided, that if (i) such
default cannot be cured in such 30-day period, (ii) such failure is susceptible
of cure, (iii) the Loan Parties are proceeding with diligence and in good faith
to cure such failure, and (iv) the Administrative Agent shall have received a
certificate signed by an authorized officer of the Borrower to the effect of
clauses (i), (ii) and (iii) above and stating what action the Borrower is taking
to cure such failure then such 30-day cure period shall be extended to such
date, not to exceed a total of 60 days, as shall be necessary for the applicable
Loan Party to diligently cure such failure; or
(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the
Obligations) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the aggregate
outstanding principal amount of which is $50,000,000 or more; or
(f) (i) any Group Member shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding‑up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against any
Group Member any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 days; or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Group Member shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or
(vi) any Group Member shall make a general assignment for the benefit of its
creditors; or
(g) an ERISA Event shall have occurred which has resulted or could reasonably be
expected to result in a Material Adverse Effect; or
(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$50,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
(i) any of the SecurityLoan Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby
(except if caused by the Administrative Agent’s failure to maintain possession
of the stock certificates); or
(j) (i) the Permitted Investors shall cease to have the power to vote or direct
the voting of securities having a majority of the ordinary voting power for the
election of directors of the Borrower (determined on a fully diluted basis);
(ii) the board of directors of the Borrower shall cease to consist of a majority
of Continuing Directors; (iii) a Specified Change of Control shall occur or (iv)
the Borrower shall cease to own and control, of record and beneficially,
directly, 100% of each class of outstanding Capital Stock of OpCo free and clear
of all Liens (except Liens created by the Pledge Agreement);
(j) a Change of Control Triggering Event shall occur.
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Revolving
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Revolving Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.
SECTION 9.    THE AGENTS
9.1    Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
9.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys‑in‑fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in‑fact
selected by it with reasonable care.
9.3    Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys‑in‑fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Revolving Loans.
9.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
9.6    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys‑in‑fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Revolving Loans hereunder and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys‑in‑fact
or affiliates.
9.7    Indemnification. The Lenders agree to indemnify each Agent and its
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Revolving Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Revolving Loans) be imposed on, incurred by or asserted against such Agent
Indemnitee in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent Indemnitee under or in connection
with any of the foregoing; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent Indemnitee’s gross negligence or willful
misconduct. The agreements in this Section shall survive the termination of this
Agreement and the payment of the Revolving Loans and all other amounts payable
hereunder.
9.8    Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its
Revolving Loans made or renewed by it and with respect to any Letter of Credit
issued or participated in by it, each Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
9.9    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Revolving Loans. If no successor agent has accepted appointment
as Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit.
9.10    Arrangers and Syndication Agent. Neither the Arrangers nor the
Syndication Agent shall have any duties or responsibilities hereunder in their
respective capacities as such.
SECTION 10.    MISCELLANEOUS
10.1    Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall
(i) forgive the principal amount or extend the final scheduled date of maturity
of any Revolving Loan, reduce the stated rate of any interest or fee payable
hereunder (except in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly adversely affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender;
(iii) amend the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral, in each case without the written consent of all Lenders;
(iv) amend, modify or waive any provision of Section 9 or any other provision of
any Loan Document that affects the Administrative Agent without the written
consent of the Administrative Agent; or
(v) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Lender.;
(vi) amend, modify or waive any provision of Section 2.11 without the written
consent of each Lender directly adversely affected thereby; or
(vii) amend, modify or waive any provision of Section 10.7 without the written
consent of each Lender directly adversely affected thereby.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Revolving Loans.
In the case of any waiver, the Loan Parties, the Lenders and the Administrative
Agent shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents with the
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.
Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.
10.2    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:
 
 
Borrower:
4700 Highway 56
Owensboro, KY 42301
 
Attention: Beverly GriffithGayle Hobbs
 
Facsimile: (270) 852-5010
 
Telephone:
(270) 852-5000
 
 
Administrative Agent:
Royal Bank of Canada
4th Floor, 20 King Street West,
Toronto, Ontario M5H 1C4
 
Attention: Manager, Agency Services Group
 
Facsimile: 416-842-4023



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
10.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
10.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Revolving Loans and other extensions of credit hereunder.
10.5    Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent and the Syndication Agent for all their
respective reasonable and documented out-of-pocket costs and expenses incurred
in connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of one counsel to
the Administrative Agent and the Syndication Agent and filing and recording fees
and expenses, with statements with respect to the foregoing to be submitted to
the Borrower prior to the Closing Date (in the case of amounts to be paid on the
Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender, the Issuing Lender and the Administrative Agent
for all its reasonable and documented out-of-pocket costs and expenses incurred
in connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
reasonable and documented fees and disbursements of one counsel to the
Administrative Agent and the Lenders, one local and regulatory counsel in the
jurisdiction in which the Collateral is located, and one additional counsel in
the event of a conflict between the Administrative Agent and the Lenders, (c) to
pay, indemnify, and hold each Lender, the Issuing Lender and the Administrative
Agent harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other recording Taxes, if any, that may be payable or determined to
be payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each Lender, the Issuing Lender and the
Administrative Agent, their respective affiliates, and their respective
officers, directors, employees, agents, advisors and controlling persons (each,
an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
claim, litigation, investigation or proceeding regardless of whether any
Indemnitee is a party thereto and whether or not the same are brought by the
Borrower, its equity holders, affiliates or creditors or any other Person,
including any of the foregoing relating to the use of proceeds of the Revolving
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable fees and expenses of one legal counsel in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee or
the material breach of the Loan Documents by such Indemnitee, and provided,
further, that this Section 10.5(d) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of information or
other materials obtained through electronic, telecommunications or other
information transmission systems, except to the extent any such damages are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such
Indemnitee. No Indemnitee shall be liable for any indirect, special, exemplary,
punitive or consequential damages in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby. All amounts
due under this Section 10.5 shall be payable not later than 10 days after
written demand therefor. Statements payable by the Borrower pursuant to this
Section 10.5 shall be submitted to Susanne Harris (Telephone No. (270) 852-5000)
(Facsimile No. (270) 852-5011), at the address of the Borrower set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. The agreements
in this Section 10.5 shall survive the termination of this Agreement and the
repayment of the Revolving Loans and all other amounts payable hereunder.
10.6    Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person or a Defaulting Lender, all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Revolving Loans at the time owing to it) with the prior written consent
of:
(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default has occurred and is continuing, any other Person; and
provided, further, that (x) the Borrower shall be deemed to have consented to
any such assignment unless the Borrower shall object thereto by written notice
to the Administrative Agent within ten (10) Business Days after having received
notice thereof and (y) the Borrower shall not be deemed to be unreasonable in
withholding its consent to an assignment to any Persons that are engaged as
principals primarily in private equity or venture capital or any of such
Persons’ Affiliates; and
(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed) .
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Revolving Loans under the Revolving Facility,
the amount of the Commitments or Revolving Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Borrower and the Administrative
Agent otherwise consent, provided that (1) no such consent of the Borrower shall
be required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;
(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and
(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.
For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.14 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Revolving Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time upon reasonable prior notice.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (other than a
natural person or a Defaulting Lender) (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Revolving Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged, (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (i) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (ii) directly affects such Participant. Each Lender that sells
a participation agrees, at the Borrower's’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.16 with respect to any Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.13(f) (it being understood that the documentation required under
Section 2.13(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (i)
agrees to be subject to the provisions of Sections 2.12 and 2.13 as if it were
an assignee under paragraph (b) of this Section and (ii) shall not be entitled
to receive any greater payment under Sections 2.12 or 2.13, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from an adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.7(b) as though it were a Lender, provided such Participant shall
be subject to Section 10.7(a) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Revolving Loans or other obligations under the
Loan Documents (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Revolving Loans, Letters of Credit
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Revolving Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.
10.7    Adjustments; Set‑off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders the Revolving Facility, if any Lender (a “Benefitted
Lender”) shall receive any payment of all or part of the Obligations owing to it
(other than in connection with an assignment made pursuant to Section 10.6), or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set‑off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, if an Event of Default has occurred and is continuing and upon any
Obligations becoming due and payable by the Borrower (whether at the stated
maturity, by acceleration or otherwise), to apply to the payment of such
Obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower; provided that
if any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender and the Lenders and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of set‑off. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such application.
10.8    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
10.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.
10.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
10.12    Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:
(y)    (a)    submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the courts of the State of New York,
the courts of the United States for the Southern District of New York, and
appellate courts from any thereof; provided, that nothing contained herein or in
any other Loan Document will prevent any Lender or the Administrative Agent from
bringing any action to enforce any award or judgment or exercise any right under
the Security Documents or against any Collateral or any other property of any
Loan Party in any other forum in which jurisdiction can be established;
(z)    (b)    consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(aa)    (c)    agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower, as
the case may be at its address set forth in Section 10.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;
(bb)    (d)    agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law; and
(cc)    (e)    waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any indirect, special, exemplary, punitive or consequential
damages.
10.13    Acknowledgements. The Borrower hereby acknowledges and agrees that (a)
no fiduciary, advisory or agency relationship between the Loan Parties and the
Credit Parties is intended to be or has been created in respect of any of the
transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the Loan
Parties on other matters, and the relationship between the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, in connection herewith
and therewith is solely that of creditor and debtor, (b) the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, have an arm'sarm’s length
business relationship that does not directly or indirectly give rise to, nor do
the Loan Parties rely on, any fiduciary duty to the Loan Parties or their
affiliates on the part of the Credit Parties, (c) the Loan Parties are capable
of evaluating and understanding, and the Loan Parties understand and accept, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents, (d) the Loan Parties have been advised that the
Credit Parties are engaged in a broad range of transactions that may involve
interests that differ from the Loan Parties’ interests and that the Credit
Parties have no obligation to disclose such interests and transactions to the
Loan Parties, (e) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent the Loan Parties have deemed
appropriate in the negotiation, execution and delivery of this Agreement and the
other Loan Documents, (f) each Credit Party has been, is, and will be acting
solely as a principal and, except as otherwise expressly agreed in writing by it
and the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties, any of their affiliates or any
other Person, (g) none of the Credit Parties has any obligation to the Loan
Parties or their affiliates with respect to the transactions contemplated by
this Agreement or the other Loan Documents except those obligations expressly
set forth herein or therein or in any other express writing executed and
delivered by such Credit Party and the Loan Parties or any such affiliate and
(h) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Loan Parties and the Credit Parties.
10.14    Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.
(b) At such time as the Revolving Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents (other than obligations under or in
respect of Specified Swap Agreements and contingent indemnification obligations
not then due and payable) shall have been paid in full, the Commitments have
been terminated and no Letters of Credit shall be outstanding, the Collateral
shall be released from the Liens created by the Security Documents, and the
Security Documents and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Security Documents shall terminate, all without delivery of any instrument
or performance of any act by any Person.
10.15    Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent or
any other Lender or to any Affiliate thereof that needs such information in
connection with the transactions contemplated by the Loan Documents (it being
understood that such Persons to whom disclosure is made will be informed of the
confidential nature of such information and be instructed to keep it
confidential), (b) subject to an agreement to comply with the provisions of this
Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its Affiliates (it being
understood that such Persons to whom disclosure is made will be informed of the
confidential nature of such information and be instructed to keep it
confidential), (d) upon the request or demand of any Governmental Authority, (e)
in response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if required to do
so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed other than as a result of a breach of this Section, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, or (j) if agreed by the Borrower in
its sole discretion, to any other Person.
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including federal and state securities laws.
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including federal and state securities laws.
10.16    WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.
10.17    USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
SOUTHERN STAR CENTRAL CORP.
By:_________    
Name:
Title:


ROYAL BANK OF CANADA, as Administrative Agent
By:_________    
Name:
Title:
ROYAL BANK OF CANADA, as a Lender and Issuing BankLender
By:_________    
Name:
Title:


U.S. BANK, NATIONAL ASSOCIATION, as a Lender
By:_________    
Name:
Title:


Exhibit B


Schedule 1.1A


Commitment Amounts of the Lenders




Name and Address of Lender


Revolving
Commitment
Royal Bank of Canada
2800 Post Oak Blvd., Suite 3900
Houston, TX 77056
$30,000,000
Bank of America, N.A.
One Bryant Park, 20th Floor
New York, NY 10036
$20,000,000
Total Revolving Commitments
$50,000,000.00





Exhibit C


FORM OF
NEW LENDER SUPPLEMENT
SUPPLEMENT, dated ____________________ (this “Supplement”), to the Revolving
Credit Agreement, dated as of July 3, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among SOUTHERN
STAR CENTRAL CORP., a Delaware corporation, (the “Borrower”), the Lenders party
thereto and ROYAL BANK OF CANADA, as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Credit Agreement provides in Section 2.18(b) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Borrower and the Administrative Agent (which consent
shall not be unreasonably withheld) in connection with a transaction described
in Section 2.18(a) thereof by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and
WHEREAS, the undersigned now desires to become a party to the Credit Agreement;
NOW, THEREFORE, the undersigned hereby agrees as follows:
1.    The undersigned agrees to be bound by the provisions of the Credit
Agreement, and agrees that it shall, on the date this Supplement is accepted by
the Borrower and the Administrative Agent, become a Lender for all purposes of
the Credit Agreement to the same extent as if originally a party thereto, with a
Revolving Commitment of $______________.
2.    The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Supplement and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender, (iii) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 6.1 thereof, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender and (iv) if it is a Non-U.S. Lender, attached to this Supplement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the undersigned, and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
3.    The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
___________________________
___________________________
___________________________


IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.
[NAME OF LENDER]
By:                    
Name:
Title:
Accepted this ____ day of ___________, 20__:
SOUTHERN STAR CENTRAL CORP.


By:                        
Name:
Title:


[NAME OF ADMINISTRATIVE AGENT],
as Administrative Agent


By:                        
Name:
Title:




Exhibit D
FORM OF
INCREASED FACILITY ACTIVATION NOTICE-INCREMENTAL
REVOLVING COMMITMENTS


To:    ___________________, as Administrative Agent
    under the Credit Agreement referred to below
Reference is made to the Revolving Credit Agreement, dated as of July 3, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SOUTHERN STAR CENTRAL CORP., a Delaware corporation (the
“Borrower”), the Lenders party thereto and ROYAL BANK OF CANADA, as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement.
This notice is an Increased Facility Activation Notice referred to in the Credit
Agreement, and the Borrower and each of the Lenders party hereto hereby notify
you that:
1.    Each Lender party hereto agrees to obtain a Revolving Commitment or
increase the amount of its Revolving Commitment as set forth opposite such
Lender’s name on the signature pages hereof under the caption “Incremental
Revolving Commitment Amount”.
2.    The Increased Facility Closing Date is __________________.
3.    The aggregate amount of incremental Revolving Commitments contemplated
hereby is $_______________.
4.    The agreement of each Lender party hereto to obtain an incremental
Revolving Commitment on the Increased Facility Closing Date is subject to the
satisfaction of the following conditions precedent:
(a)    The Administrative Agent shall have received this notice, executed and
delivered by the Borrower and each Lender party hereto.
(b)    (i)    Each of the representations and warranties made by any Loan Party
in or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date and (ii) no
Default or Event of Default shall have occurred and be continuing.
[Signature page follows]


SOUTHERN STAR CENTRAL CORP.




By:                         
Name:
Title:




Incremental Revolving Commitment Amount [NAME OF LENDER]
$


                        
Name:
Title:




CONSENTED TO:
[NAME OF ADMINISTRATIVE AGENT],
as Administrative Agent




By:                         
Name:
Title:





    
080599-0099-11824-Active.15770058.6